PUBLISH


                       IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE ELEVENTH CIRCUIT
                                                                                         FILED
                                                                 U.S. COURT OF APPEALS
                                ________________________________ ELEVENTH CIRCUIT
                                                                        05/11/99
                                           No. 98-2709              THOMAS K. KAHN
                                ________________________________         CLERK

                                  D.C. Docket No. 98-460-Civ-J-10C




EMILY ADLER, individually; on behalf
of herself and all persons similarly situated,
SETH FINCK, individually; on behalf of
himself and all persons similarly situated, et al.,

                                                            Plaintiffs-Appellants,


       versus


DUVAL COUNTY SCHOOL BOARD,
DUVAL COUNTY PUBLIC SCHOOL DISTRICT,

                                                            Defendants-Appellees.




            ----------------------------------------------------------------------------------------
                              ________________________________

                                         No. 98-2720
                              ________________________________

                                D.C. Docket No. 98-460-Civ-J-10C



EMILY ADLER, individually; on behalf
of herself and all persons similarly situated,
SETH FINCK, individually; on behalf of
himself and all persons similarly situated, et al.,

                                                          Plaintiffs-Appellees,


       versus


SUSAN BOLES, as parent & next friend of
Rebecca Boles, a minor child and on behalf
of all public school students within the Duval
County Public School District,

                                                          Movants-Appellants.

_________________________________________________________________

                    Appeals from the United States District Court
                          for the Middle District of Florida
_________________________________________________________________

                                           (May 11, 1999)

Before HATCHETT, Chief Judge, MARCUS, Circuit Judge, and KRAVITCH, Senior Circuit
Judge.

HATCHETT, Chief Judge:




                                                      2
       Appellants, students of various grade levels in the Duval County, Florida school system,

challenge the Duval County school system’s policy of permitting graduating students to vote on

whether to have unrestricted student-led messages at the beginning and closing of graduation

ceremonies as facially and as-applied violative of the Establishment Clause. We hold that this

policy facially violates the Establishment Clause, reverse the district court’s denial of appellants’

motion for preliminary injunction and dismissal on the merits and remand for further

proceedings consistent with this opinion.

                                       I. BACKGROUND

       Prior to 1993, public schools in Duval County, Florida, permitted religious officials to

conduct formal prayers during graduation exercises. The Supreme Court, however, ruled in

1992 that school-sponsored prayer at public school graduation ceremonies violated the

Establishment Clause. Lee v. Weisman, 505 U.S. 577 (1992). Following Lee, Duval County

Public School Superintendent Larry Zenke, at the direction of Vicky Reynolds (the school

system’s Liaison for Legal Affairs), issued a memorandum instructing all school officials in the

Duval County school system to end the practice of having prayer at graduation ceremonies.1

       Soon after issuing this memorandum, the school system began receiving input from

students and members of the community regarding ways to continue prayer at graduation

ceremonies despite the Lee decision.2 Reynolds and Superintendent Zenke met to decide


       1
          The memorandum (dated July 22, 1992) read, “This memorandum is to remind you that
due to the recent Supreme Court Ruling in Lee v. Weisman, there should be no prayer,
benediction, or invocation at any graduation ceremonies.”
       2
        For example, Calvin Carr, the High School Director for First Baptist Church in
Jacksonville, wrote the following letter (dated March 3, 1993) to Reynolds:


                                                  3
whether they could change the school system’s policy of no prayer at graduation ceremonies

because of this input and the Fifth Circuit’s decision in Jones v. Clear Creek Indep. Sch. Dist.,

977 F.2d 963 (5th Cir. 1992), cert. denied, 508 U.S. 967 (1993). Thereafter, Reynolds, under the

supervision of Superintendent Zenke, circulated the following memorandum dated May 5, 1993,

referenced “Graduation Prayers,” to all high school principals in the Duval County school

system:

       You will recall that after the 1992 Supreme Court case of Lee v. Wiseman, [sic]
       you received a memorandum from me instructing that because of the decision, we



       Thank you for being patient with me as I continue to “fish” for ways to
       incorporate prayer in our graduation ceremonies. I want you to know that I see it
       as a tragedy to allow one year to go by without having prayers - something that’s
       been done in our country for over one hundred years.

       I am enclosing a copy of a bulletin that has been published from the Center for
       American Law and Justice. In that publication they allege that the Lee vs.
       Weisman case only stops school officials from inviting clergy to give prayers.
       Evidently Justice Kennedy made it clear for the majority that the court’s decision
       was limited to the particular facts before the court (id. at 2655). Thus, any change
       from the factual situation presented in Lee might alter the resulting opinion of the
       court.

       Also, it points out that one Federal Appeals Court has already ruled that a
       majority of students can do what the state acting on its own cannot do to
       incorporate prayer in public school graduation ceremonies. Vicky, I’m not trying
       to be a ‘stick-in-the-mud.’ I just want to find a legal way our young people can
       have prayer at their graduations. It is going to be a sad day when we wipe them
       out of Duval County. Please help me to understand these rulings in this bulletin
       and I greatly appreciate your concern and help.

Other evidence of this community pressure includes a memorandum that Reynolds circulated
entitled “Legal Opinion-Graduation Prayer” to Duval County School Board Members that stated:

       For about a month my office has been receiving calls from principals
       asking for guidance as to the status of prayers at graduation. Students and parents
       had been informing them that there had been a change in the status due to a recent
       Court case and that student-led and initiated prayer was now acceptable.

                                                 4
       would no longer be able to have prayers at graduation ceremonies. Most of you
       have recently been bombarded with information, as have I, regarding whether or
       not student initiated and led prayers are acceptable based upon a recent Fifth
       Circuit opinion. The purpose of this memorandum is to give you some guidelines
       on this issue if the graduating students at your school desire to have some type of
       brief opening and/or closing message by a student.

       This area of the law is far from clear at this time, and we have been threatened by
       lawsuits from both sides on the issue depending on what action we take. The key
       to the Lee v. Wiseman [sic] decision was that the prayer given at that graduation
       ceremony was directed and initiated by the school system, which made it
       unconstitutional, rather than by permissive student choice and initiative. With
       that premise in mind, the following guidelines may be of some assistance:

       1.     The use of a brief opening and/or closing message, not to exceed two minutes, at
              high school graduation exercises shall rest within the discretion of the graduating
              senior class;

       2.     The opening and/or closing message shall be given by a student volunteer, in the
              graduating senior class, chosen by the graduating senior class as a whole;

       3.     If the graduating senior class chooses to use an opening and/or closing message,
              the content of that message shall be prepared by the student volunteer and shall
              not be monitored or otherwise reviewed by Duval County School Board, its
              officers or employees;

       The purpose of these guidelines is to allow the students to direct their own
       graduation message without monitoring or review by school officials.

       After issuance of this memorandum, the Duval County School Board met to decide

whether they could adopt a policy allowing a “moment of silence” at graduation ceremonies. In

their discussion of the “moment of silence” policy, the School Board members also discussed the

guidelines set forth in the Reynolds memorandum, and the permissibility of prayer at graduation

ceremonies. The School Board voted the “moment of silence” policy down, in part to allow the

guidelines in the Reynolds memorandum to stand, and in part based upon their understanding of




                                                5
Wallace v. Jaffree, 472 U.S. 38 (1985).3 The School Board never voted specifically on the


       3
          At the June 1, 1993 meeting in which the School Board considered the “moment of
silence” policy, the School Board members voted the policy down 4-3. The comments of those
School Board members that opposed the moment of silence, however, show that their intention
in denying a moment of silence was to permit the individual schools to utilize the guidelines
from the Reynolds memorandum.

       Parker: But in good conscience I cannot vote to allow our ‘93 graduating class to
       have a few minutes of silent meditation when we all know that in the past some
       one has prayed out loud to thank the Lord for the 12 great and successful years in
       school during this period of time. And now we want silence . . . . I think that our
       school principals should be allowed to work out a non-sectarian message with our
       student chaplains, or a guest minister, rabbi or whatever that would be acceptable
       to all at this very
       important time in our young people’s lives.

       Buckley: If we leave it [the Reynolds memorandum] as it is we have not told
       anybody to do anything or prevented them from doing anything. And that’s what
       I feel we should do. If we pass this motion as it is on the floor we are putting
       ourselves into it and saying you shall not pray. You shall have a moment of silent
       meditation and therefore we are injecting ourselves into what is happening at
       graduation. And I think the only way we can keep ourselves clear on this thing is
       to keep ourselves out of what happens in this area of the graduation ceremony.

       Corwin: God is not going away. Neither is our godly heritage for which
       American patriots sacrificed their lives and fortune from the time of the American
       revolution through Desert Storm. Americans who believe this have rights, too.
       The free public education system in America is based on the principles of good
       citizenship. I truly believe that this Board is dedicated to the premise that
       acceptable standards of conduct be formed in our students including self respect
       and respect for others regardless of race or religion. I also believe that the
       democratic process in which seniors were given the ability to choose which form
       of inspirational message, if any, they wanted at their commencement was an
       appropriate one and I’m going to stand by it.

       Jordan: In 1962, the Bible went out of the school and in 1992-93 the bullets come
       in. You don’t have to be a brain surgeon to figure out that where we’re going in
       America, black and white, rich and poor, Hispanics, Asians, what have you, our
       security is threatened. There is an old saying if you like what you’re getting, keep
       doing what you’re doing. And how long is it going to be before someone
       challenges that the class of ‘93 is unconstitutional because the class of ‘93 is
       named after the year of our Lord, 1993? Now how absurd are we going to take

                                                6
guidelines set forth in the Reynolds memorandum; “that memorandum was left in force with the

acquiescence or tacit approval of the Board as its official policy governing the 1993

commencement exercises.” Adler v. Duval County Sch. Bd., 851 F. Supp. 446, 449 (M.D. Fla.

1993) (Adler I).

       High school principals in Duval County thereafter began implementing the guidelines in

the Reynolds memorandum through delegating decision-making authority to graduating senior

students at each school to determine: (1) whether they should allow student messages at the

opening and/or closing of the graduation ceremony; and (2) who should give these messages.

See Adler I, 851 F. Supp. at 449 n.4 (describing how each individual school delegated this

decision-making authority). With regard to the 1993 graduation ceremonies, seniors at 10 of the

17 Duval county high schools opted for messages that constituted various forms of religious

prayer. The seniors at the remaining 7 schools opted either for no message or for messages that

were entirely secular. As the parties have not had the opportunity to develop the record fully for

graduation ceremonies following 1993, it is unclear how subsequent graduating classes

conducted the message portions of their graduation ceremonies.4

                                II. PROCEDURAL HISTORY

       In June 1993, various Duval County public school students sued the Duval County school

system, alleging that the policy embodied in the Reynolds memorandum constituted an



       these special interest groups that are fanning their particular agenda at the
       expense of the best interest of this country? Mr. Chairman, I plan to vote for the
       administration plan and against the proposal that’s on the table.
       4
          Appellants have submitted the programs from Duval County High School graduations
for years subsequent to 1993. Some of these programs indicate that student “leaders” or
“chaplains” gave “messages,” “invocations” and “benedictions” at these ceremonies.

                                                7
establishment of religion and infringed on their free exercise of religion. These students sought

equitable relief through a judgment that declared the policy unconstitutional and enjoined the

Duval County School Board from permitting prayers at high school graduation ceremonies, and

additionally sought money damages.5 The students also sought to certify their action as a class

action. The district court denied the motion to certify the class and granted summary judgment

in favor of the Duval County school system, holding that its policy was constitutional. See Adler

I, 851 F. Supp. at 451-56. The students appealed, and a panel of this court found that because

the students had all graduated, their claims for declaratory and injunctive relief were moot. See

Adler v. Duval County Sch. Bd., 112 F.3d 1475, 1477-78 (11th Cir. 1997) (Adler II). The Adler

II court also held that the students waived their damages claim on appeal. See Adler II, 112 F.3d

at 1480-81.

       Appellants brought the instant action in May 1998 against the Duval County school

system, again alleging that the policy embodied in the Reynolds memorandum constituted an

establishment of religion and infringed on their free exercise of religion.6 Appellants sought

preliminary and permanent injunctive relief against the Duval County School Board from

permitting, conducting or sponsoring any religious exercises, prayer and instruction within the



       5
          These “original” plaintiffs consisted of the following students: Emily Adler, Laura
Jaffa and Robin Zion. Robin Rand later joined the action.
       6
          Appellants in the instant action include: Emily Adler, a June 1998 graduate of
Mandarin High School; Seth Finck, a June 1998 graduate of Stanton College Preparatory School;
Stella Finck, as mother of Rachel Finck, planning to graduate from Stanton College Preparatory
School in 1999, Aaron Finck, planning to graduate from Stanton College Preparatory School in
2000 and Duval County Public School student Benjamin Finck; Roberta Nord, mother of Duval
County Public School Students Lucy Nord, age 9 and Tyler Hurley, age 12; and Jonathon Rand,
a June 1998 graduate of Stanton College Preparatory School.

                                                8
Duval County Public School District, including School Board-sponsored graduation ceremonies.

Appellants also sought monetary damages and class certification. The district court, at the

hearing on appellants’ motion for a preliminary injunction, advanced the case on the merits

because the action “presents precisely the same claims predicated upon the same constitutional

theories or contentions [as Adler I]; and . . . counsel stipulated that the operative facts remain

unchanged.” Adler v. Duval County Sch. Bd., No. 98-460-CIV-J-10C (M.D. Fla. May 27,

1998). The district court denied appellants’ motion for preliminary injunction and entered final

judgment in favor of the Duval County School Board, holding that the law had not evolved in

appellants’ favor and that high school graduation ceremonies were designated, limited public

fora.

                                            III. ISSUE

        The issue we discuss is whether the Duval County school system’s policy of permitting

graduating students to vote to have unrestricted student-led messages at the beginning and

closing of graduation ceremonies is facially violative of the Establishment Clause.7

                                        IV. DISCUSSION

        A. Framework of Analysis

        The Establishment Clause of the First Amendment states that “Congress shall make no

law respecting an establishment of religion . . . .” U.S. Const. Amend. I.8 The first problem that


        7
          Appellants also allege that the district court abused its discretion in consolidating the
merits of their claim with the hearing on their motion for preliminary injunction. As appellants
consented to this consolidation, we find no abuse of discretion.
        8
         The Establishment Clause applies to the states through the Fourteenth Amendment.
See Everson v. Board of Educ. of Ewing, 330 U.S. 1, 8 (1947); Cantwell v. Connecticut, 310
U.S. 296, 303 (1940). As long as state action is present, a lack of statutory authorization does

                                                  9
we must confront is the framework of analysis to use in determining whether a policy that

permits students to vote on whether to have uncensored student-led messages at public school

graduations violates the Establishment Clause. The long-established three-prong test for

analyzing Establishment Clause challenges enunciated in Lemon v. Kurtzman provides that to

survive an alleged violation of the Establishment Clause, the challenged statute or policy must:

(1) have a secular purpose; (2) have a principal or primary effect that neither advances nor

inhibits religion; and (3) not foster excessive entanglement with religion. See 403 U.S. 602,

612-13 (1971). In Lee v. Weisman, the Court declined to apply the Lemon test in holding that a

policy of school-sponsored prayer at public school graduation violated the Establishment Clause,

and instead found that the following “dominant facts” controlled their decision: (1) state

officials directed the performance of a formal religious exercise at graduation ceremonies; and

(2) even for those students who objected to the religious exercise, their attendance and

participation in the state-sponsored religious activity “are in a fair and real sense obligatory,

though the school district does not require attendance as a condition for receipt of the diploma.”

See Lee, 505 U.S. at 586.

       Members of the Court and other commentators have questioned the continued vitality of

the Lemon test.9 In Lamb’s Chapel v. Center Moriches Sch. Dist., the Court stated that it had not



not limit the reach of the Establishment Clause. See Jager v. Douglas County Sch. Dist., 862
F.2d 824, 828 n.7 (11th Cir.), cert. denied, 490 U.S. 1090 (1989).
       9
          See, e.g., Board of Educ. of Kiryas Joel v. Grumet, 512 U.S. 687, 721(1994)
(O’Connor, J., concurring) (“the slide away from Lemon’s unitary approach is well under
way.”); Lee, 505 U.S. at 587 (“[w]e can decide the case without reconsidering the general
constitutional framework by which public schools’ efforts to accommodate religion are
measured. Thus, we do not accept the invitation . . . to reconsider our decision in Lemon v.
Kurtzman.”); Allegheny v. American Civil Liberties Union, 492 U.S. 573, 655-56 (1989)

                                                  10
overruled Lemon. 508 U.S. 384, 395 n.7 (1993) (“we return to the reality that there is a proper

way to inter an established decision and Lemon, however frightening it might be to some, has

not been overruled.”). Additionally, the en banc court in Chabad-Lubavitch of Georgia v. Miller

held that “although [Lemon] has been criticized severely, it still controls our Establishment

Clause inquiry.” 5 F.3d 1383, 1388 (11th Cir. 1993) (en banc); see also Bown v. Gwinnett

County Sch. Dist., 112 F.3d 1464, 1468-74 (11th Cir. 1997) (applying Lemon). Thus, we will

conduct our Establishment Clause inquiry of the Duval County school system’s policy under

both Lee and Lemon. As the district court’s final order for our review concludes that Adler I,

granting summary judgment in favor of Duval County, remained the proper decision, we review

this case de novo. See Taylor v. Food World, Inc., 133 F.3d 1419, 1422 (11th Cir. 1998). We

also take note of the Court’s warning that “the constitutional rights of children . . . can neither be

nullified openly and directly by [the] state . . . nor nullified indirectly by [it] through evasive

schemes . . . whether attempted ‘ingeniously or ingenuously.’” Gilmore v. City of Montgomery,

417 U.S. 556, 568 (1974) (quoting Cooper v. Aaron, 358 U.S. 1, 17 (1958)).

        B. Lee v. Weisman

        In Lee v. Weisman, the Court analyzed the policy of the public school system in

Providence, Rhode Island, that permitted school principals to invite members of the clergy to




(Kennedy, J., concurring in part and dissenting in part) (questioning the Court’s continued
adherence to the Lemon test); Wallace v. Jaffree, 472 U.S. 38, 112 (1985) (Rehnquist, J.,
dissenting) (stating that the Lemon test “has no basis in the history of the amendment it seeks to
interpret, is difficult to apply and yields unprincipled results.”); Kent Greenwald, Quo Vadis:
The Status and Prospects of “Tests” Under the Religion Clauses, 1995 Sup. Ct. Rev. 323, 361
(1996) (“now that Lemon lacks any defenders on the Court, other judges would perform a
shallow exercise were they to continue to apply its terms. They should recognize that the
Supreme Court has definitely abandoned Lemon.”).

                                                  11
offer invocation and benediction prayers at formal graduation ceremonies for middle and high

schools. See Lee, 505 U.S. at 580. In particular, the principal at Nathan Bishop Middle School

invited a rabbi to offer the invocation and benediction at the school’s graduation ceremony in

1989. The principal provided the rabbi with a pamphlet entitled “Guidelines for Civic

Occasions” that the National Conference of Christians and Jews had prepared and advised the

rabbi that the prayer should be nonsectarian. See Lee, 505 U.S. at 581. The Court found that the

school held the graduation on its premises, the students “enter as a group in a processional,

subject to the direction of teachers and school officials, and sit together, apart from their

families,” and that the students “stood for the Pledge of Allegiance and remained standing during

the rabbi’s prayers.” Lee, 505 U.S. at 583.

       The Court ruled that this policy of permitting prayer at public school graduation

ceremonies was unconstitutional under the Establishment Clause, stating:

       These dominant facts mark and control the confines of our decision: State
       officials direct the performance of a formal religious exercise at promotional and
       graduation ceremonies for secondary schools. Even for those students who object
       to the religious exercise, their attendance and participation in the state-sponsored
       religious activity are in a fair and real sense obligatory, though the school district
       does not require attendance as a condition for receipt of the diploma.

Lee, 505 U.S. at 586. The high school principal’s involvement in composing and directing a

formal prayer exercise led the Court to hold the prayer “bore the imprint of the state” and to

conclude that the state’s involvement in the prayer created a “state-sponsored and state-directed

religious exercise in a public school.” Lee, 505 U.S. at 587, 590. Thus, for purposes of our

analysis under Lee, we shall examine: (1) the state’s control of the graduation ceremonies; and

(2) the student’s coerced participation in the graduation ceremonies.

               1. State Control

                                                  12
       The overriding issue in this case is whether the Duval County school system’s policy,

which allows graduating students to vote on the decision whether to have unrestricted opening

and closing messages that students deliver at graduation ceremonies, effectively dissociates any

prayer that may occur at the graduation ceremonies from the state’s control. Although this case

is distinguishable from Lee, where high school principals chose a member of the clergy to

deliver a prayer, the fact that the entanglement is less obvious or intrusive does not save the

school system’s policy from a facial violation of the Establishment Clause.10 Our review of Lee

and cases from other circuits leads us to the conclusion that the delegation of the decision

regarding a “prayer”or “message” to the vote of graduating students does not erase the imprint of

the state from graduation prayer. Further, the Duval County school system developed this policy

as an attempt to circumvent Lee and continue the practice of prayer, and to permit sectarian and

proselytizing prayer, at graduation ceremonies.

       The Duval County school system exerted tremendous control over the graduation

ceremonies, in that the individual schools and the School Board: rented the facilities for the

graduation; told the graduating students what they should wear; decided when the graduating

students and audience could sit and stand; decided the sequence of events at the graduation; and

designed and printed the program for the ceremonies. As the Lee Court observed, “[a]t a high


       10
            In Engel v. Vitale, the Court spoke of less direct state control for Establishment Clause
purposes:

       The Establishment Clause, unlike the Free Exercise Clause, does not depend upon
       any showing of direct governmental compulsion and is violated by the enactment
       of laws which establish an official religion whether those laws operate directly to
       coerce nonobserving individuals or not.

370 U.S. 421, 430 (1962).

                                                  13
school graduation, teachers and principals must and do retain a high degree of control over the

precise contents of the program, the speeches, the timing, the movements, the dress, and the

decorum of the students.” Lee, 505 U.S. at 597. The individual schools’ decisions not to censor

the messages that the elected students gave at the beginning and closing of the graduation

ceremonies fails to erase the overwhelming control that the schools exerted over the remainder

of the graduation ceremony. In fact, students decided whether to have a message at graduation

and who to deliver that message “only because school officials agreed to let them decide that one

question.” American Civil Liberties Union of New Jersey v. Black Horse Pike Reg’l Bd. of

Educ., 84 F.3d 1471, 1479 (3d Cir. 1995) (en banc).

       The Ninth Circuit in Doe v. Madison Sch. Dist. No. 321 analyzed a school district’s

policy that permitted a school to invite four students, according to their academic class standing,

to speak at their graduation ceremony, with the school administration barred from editing or

censoring the students’ remarks. See 147 F.3d 832, 834 (9th Cir. 1998), withdrawn and reh’g

granted, 165 F.3d 1265 (9th Cir. 1999). The Doe court held that the policy was distinguishable

from Lee:

       First, students – not clergy – deliver the presentations. Second, these student-
       speakers are selected by academic performance, a purely neutral and secular
       criterion. Third, once chosen, these individual students have autonomy over
       content; the school does not require the recitation of a prayer, but rather leaves it
       up to the student whether to deliver “an address, poem, reading, song, musical
       presentation, prayer, or any other pronouncement.”

Doe, 147 F.3d at 835. The Doe court took note of Justice Souter’s concurring opinion in Lee,

that two other Justices had joined, which stated:

       If the State had chosen its graduation day speakers according to wholly secular
       criteria, and if one of those speakers (not a state actor) had individually chosen to


                                                 14
       deliver religious message, it would have been harder to attribute an endorsement
       of religion to the State.

Doe, 147 F.3d at 835 (quoting Lee, 505 U.S. at 630 n.8 (Souter, J., concurring)). The court held

that this policy survived Lee, for “when a state uses a secular criteria for selecting graduating

speakers and then permits the speaker to decide for herself what to say, the speech does not bear

the imprimatur of the State.” Doe, 147 F.3d at 836.

       We find Doe to be distinguishable on two points. The Doe court relied on the neutral

selection of student speakers on the basis of their academic standing and the school’s policy to

permit those speakers to make a private choice about what to say. See Doe, 147 F.3d at 835 n.5

(emphasizing the private character of any decision to pray or speak on religious topics through

the graduation program’s printed disclaimer). This reasoning merely recognizes what the Court

has made clear: “there is a crucial difference between government speech endorsing religion,

which the Establishment Clause forbids, and private speech endorsing religion, which the Free

Speech and Free Exercise Clauses protect.” Board of Educ. of Westside Community Sch. v.

Mergens, 496 U.S. 226, 250 (1990) (plurality opinion). What the Doe court did not decide,

however, is the following question:

       Can school boards allow students to decide by majority vote to have religious
       exercises at graduation? Such practice, as one commentator explained, creates a
       “danger that a majority will bring intimidating pressures to bear in favor of a
       particular religion,” a danger that is not present when a school chooses a speaker
       through a neutral method and allows her to speak freely.

Doe, 147 F.3d at 836 n.7 (quoting Recent Case, 110 Harv. L. Rev. 781, 783 (1997)) (internal

citations omitted). The Duval County policy permits graduating students to decide through

majority/plurality vote whether a student volunteer shall give a message. Another distinguishing

point is that the Duval County school system’s policy restricts these messages to no longer than

                                                 15
two minutes at the beginning and closing of the graduation ceremony. The Doe policy does not

reveal the sequence in which the four speakers spoke, but indicates that each of the four speakers

spoke under the same circumstances. See Doe v. Madison Sch. Dist. No. 321, 7 F. Supp.2d

1110, 1112 (D. Idaho 1997), aff’d, 147 F.3d 832 (9th Cir. 1998). The Duval County school

system’s policy thus exerts more control over the student speakers.

       The Third Circuit en banc in Black Horse Pike considered a policy that permitted

students to vote on the direct question of whether to have prayer at their graduation ceremonies,

and held that such a policy violated the Establishment Clause. 84 F.3d at 1477-88.11 The Black

Horse Pike court took particular offense to the requirement “to have us recognize a right in that

plurality to [permit verbal prayer at graduation ceremonies], and ignore the right of others to

worship in a different manner, or in no manner at all.” Black Horse Pike, 84 F.3d at 1477.

Instead, the Black Horse Pike court held that “[a]n impermissible practice can not be transformed

into a constitutionally acceptable one by putting a democratic process to an improper use.”

Black Horse Pike, 84 F.3d at 1477; see also Board of Educ. of Kiryas Joel, 512 U.S. at 698-700

(holding that the state cannot transform a practice that tends to establish religion into a secular



       11
            The policy, in pertinent part, allowed for prayer under the following conditions:

       1. The Board of Education, administration and staff of the schools shall not
       endorse, organize or in any way promote prayers at school functions.

       2. In the spirit of protected speech, the pupils in attendance must choose to have
       prayer conducted. Such prayer must be performed by a student volunteer and
       may not be conducted by a member of the clergy or staff.

Black Horse Pike, 84 F.3d at 1475.



                                                 16
one through delegating some aspect of the practice to non-governmental actors); Harris v. Joint

Sch. Dist. No. 241, 41 F.3d 447, 455 (9th Cir. 1994) (“elected officials cannot absolve

themselves of a constitutional duty by delegating their responsibilities to a nongovernmental

entity.”), vacated as moot, 115 S. Ct. 2604 (1995). As the Lee court stated, “[w]hile in some

societies the wishes of the majority might prevail, the Establishment Clause of the First

Amendment is addressed to this contingency and rejects the balance urged upon us.” Lee, 505

U.S. at 596.

       Although the policy that the Black Horse Pike court analyzed is distinguishable because

the students voted on the direct question of prayer, its analysis of the policy’s attempt to

dissociate prayer from the state’s imprint is persuasive. When we analyze the Duval County

school system’s policy, we find evidence of the policy’s intent to permit prayer: (1) Reynolds

and Superintendent Zenke originally instructed all schools to stop directing prayer at graduation

ceremonies under Lee, and devised the current policy after pressure to develop a way to

circumvent Lee’s prohibition of school-sponsored prayer at graduation ceremonies; (2) they

entitled the memorandum embodying the policy “Graduation Prayers”; (3) the School Board

voted down a moment of silence to permit these guidelines to remain in place; and (4) unlike a

valedictory address, a two-minute “message” at the beginning or end of a graduation ceremony is

more likely to result in prayer.12 Thus, we find that the school system believed it could give a

“wink and a nod” to controlling Establishment Clause jurisprudence through attempting to



       12
          The Adler I court realized that messages at the opening and closing of a graduation
ceremony would likely lead to prayer when it stated that “[i]nvocations and benedictions have
been traditional and are therefore familiar if not expected at high school graduation ceremonies.”
Adler I, 851 F. Supp. at 453 n.9.

                                                 17
delegate to the majority/plurality vote of students what it could not do on its own -- permit and

sponsor sectarian and proselytizing prayer at graduation ceremonies. The Establishment Clause

simply does not allow this. As the Court stated in West Virginia State Board of Educ. v.

Barnette,

       The very purpose of a Bill of Rights was to withdraw certain subjects from the
       vicissitudes of political controversy, to place them beyond the reach of majorities
       and officials and to establish them as legal principles to be applied by the courts.
       One’s . . . fundamental rights may not be submitted to vote; they depend on the
       outcome of no election.

319 U.S. 624, 638 (1943).

       We also consider these students state actors for Establishment Clause purposes. In Evans

v. Newton, the Court held that the line between private and state action “is not always easy to

determine” and that “[c]onduct that is formally ‘private’ may become so entwined with

governmental policies or so impregnated with a governmental character as to become subject to

the constitutional limitations placed on state action.” 382 U.S. 296, 299 (1966). The Evans

Court also explained that when the state permits private groups or individuals to exercise

governmental functions, the group or individual then must be subject to constitutional limits.

See Evans, 382 U.S. at 299; see also Burton v. Wilmington Parking Auth., 365 U.S. 715, 725

(1961) (holding that when the state is a joint participant in the activity, the activity “cannot be

considered to have been so ‘purely private’ as to fall without the scope of the Fourteenth

Amendment”); Harris, 41 F.3d at 455 (“[w]hen the senior class is given plenary power over a

state-sponsored, state-controlled event such as a high school graduation, it is just as constrained

by the Constitution as the state would be.”). Accordingly, even the elected student speaker’s

independent choice of a topic is a choice fairly attributable to the state and, just as a publically-


                                                  18
elected school board president could not make a “private decision” to lead the public schools in a

recitation of a prayer every morning, neither may the senior class’s elected representative make a

private decision to do the same thing from the graduation podium. See, e.g., Berger v.

Rensselaer Cent. Sch. Corp., 982 F.2d 1160, 1167 (7th Cir.) (“[i]magine that the Gideons came

to . . . schools . . . every morning to lead students in prayer. Is there any doubt that such morning

prayers would be impermissible . . . no matter that the prayers were led by non-school

employees?”) (internal citations omitted), cert. denied, 508 U.S. 911 (1993).

       We also find the reliance of the district court and the Duval County school system upon

the Fifth Circuit’s reasoning in Jones v. Clear Creek Indep. School Dist. to be unpersuasive. See

Adler I, 851 F. Supp. at 456.   The policy in Jones is similar to the one at bar, with the primary

difference being that the Jones guidelines instructed that the invocation and benediction “shall be

nonsectarian and nonproselytizing.” See Jones v. Clear Creek Indep. Sch. Dist., 930 F.2d 416,

417 (5th Cir. 1991), vacated, 505 U.S. 1215 (1992).13 The Jones court held that the policy “does

not unconstitutionally endorse religion if it submits the decision of graduation invocation

content, if any, to the majority vote of the senior class.” Jones, 977 F.2d at 969. The court

premised its holding on the idea that “a graduating high school senior who participates in the

decision as to whether her graduation will include an invocation by a fellow student volunteer

will understand that any religious references are the result of student, not government, choice.”

Jones, 977 F.2d at 969. The district court in Adler I followed this reasoning, stating that “the



       13
           The other major differences between the two policies are that: (1) the Jones policy
referred to invocations” and “benedictions,” while the Duval County policy referred to “opening
and closing messages”; and (2) the senior class principal in Jones had the power to advise and
counsel the senior class. Jones, 930 F.2d at 417.

                                                 19
participants clearly understand that the student messages are just that – student messages that are

divorced entirely from any governmental or institutional sponsorship.” Adler I, 851 F. Supp. at

456. We disagree. Based on our analysis above, the state cannot erase its control over or

endorsement of prayer at a public school graduation through delegation of one portion of the

graduation ceremony to the majority/plurality vote of students. Further, we believe (as we shall

discuss further in the “coerced participation” factor) that a reasonable student will not realize

that student-elected sectarian and proselytizing prayerful messages at graduation ceremonies are

divorced from state sponsorship and instead, realizing the views to be that of the majority, will

feel coerced to participate in them.

       Additionally, the Fifth Circuit clarified its Establishment Clause jurisprudence in Doe v.

Santa Fe Indep. Sch. Dist., in which it held that a Jones graduation policy that did not contain the

limitation that invocations and benedictions be nonsectarian and nonproselytizing violated the

Establishment Clause. See Santa Fe, 168 F.3d 806, 816 (5th Cir. 1999).14 The court held that

Jones “did not hold that a policy is insulated from constitutional scrutiny under the


       14
           The Santa Fe court also held that a policy of prayer at high school football games also
violated the Establishment Clause. See Santa Fe, 168 F.3d at 824. The graduation ceremony
policy that the court reviewed is as follows:

       The board has chosen to permit the graduating senior class, with the advice and
       counsel of the senior class principal or designee, to elect by secret ballot to
       choose whether an invocation and benediction shall be a part of the graduation
       exercise. If so chosen, the class shall elect by secret ballot, from a list of student
       volunteers, students to deliver invocations and benedictions for the purpose of
       solemnizing their graduation ceremonies.

See Santa Fe, 168 F.3d at 811-12. The policy also had a “fallback,” which provided that if a
court enjoins the school district from enforcing the policy, then it would utilize the nonsectarian
and nonproseltyzing limitation. See Santa Fe, 168 F.3d at 811-12.


                                                 20
Establishment Clause merely because it permits, rather than requires, religious speech when

selected and given by students,” and that the content restrictions were “central” to Jones’s

holding. Santa Fe, 168 F.3d at 815-16. Although the Santa Fe court bypassed a formal Lee

analysis, it held that

        when the school “permits” sectarian and proselytizing prayers -- which, by
        definition, are designed to reflect, and even convert others to, a particular
        religious viewpoint and which . . . do not serve (and even run counter to) the
        permissible secular purpose of solemnizing an event -- such “permission”
        undoubtedly conveys a message not only that the government endorses religion,
        but that it endorses a particular form of religion.

Santa Fe, 168 F.3d at 817-18. As the Duval County school system’s policy in fact “permits”

sectarian and proselytizing prayers, it is therefore distinguishable from Jones and fits within

Santa Fe’s holding. Further, Santa Fe holds that a school’s delegation to students the decision

whether to have some type of “message” at a graduation ceremony does not insulate the school

from constitutional scrutiny.

        We hold that the state’s control over nearly all aspects of the graduation ceremony, and

the choices of a student-elected representative, subjects the ceremony to the limits of the

Constitution. We further hold that this policy does not dissociate student-initiated sectarian and

proselytizing prayer at a school-controlled graduation ceremony from the imprint of the state

under Lee, and that the state’s endorsement of the prayer subjects it to a facial violation of the

Establishment Clause. Accordingly, we hold that the control that the Duval County school

system exercised is sufficient to satisfy the state control “dominant fact” under Lee.

                2. Coerced Participation

        The second “dominant fact” under Lee is an easier issue. “It is beyond dispute that, at a

minimum, the Constitution guarantees that government may not coerce anyone to support or

                                                 21
participate in religion or its exercise . . . .” Lee, 505 U.S. at 587. The Lee Court discussed

coerced participation at a graduation ceremony as follows:

       The undeniable fact is that the school district’s supervision and control of a high
       school graduation ceremony places public pressure, as well as peer pressure, on
       attending students to stand as a group or, at least, maintain respectful silence
       during the invocation and benediction. This pressure, though subtle and indirect,
       can be as real as any overt compulsion. . . . But for the dissenter of high school
       age, who has a reasonable perception that she is being forced by the State to pray
       in a manner her conscience will not allow, the injury is not less real.

Lee, 505 U.S. at 593. Because a student’s attendance at his or her graduation ceremony is “in a

fair and real sense obligatory,” the Lee court held that students “had no real alternative which

would have allowed [them] to avoid the fact or appearance of participation [in prayer].” Lee,

505 U.S. at 586, 588. Additionally, “[t]he prayer exercises . . . are especially improper because

the State has in every practical sense compelled attendance and participation in an explicit

religious exercise at an event of singular importance to every student, one the objecting student

had no real alternative to avoid.” Lee, 505 U.S. at 598.

       The Duval County school system’s graduation policy, and the school’s control over the

graduation ceremony, require students to remain silent and perhaps even stand for the duration of

the message. Thus, because the school system devised this system so that prayer could occur at

graduation ceremonies, this coerced participation violates the Establishment Clause. The Court

stated in Engel that “[w]hen the power, prestige and financial support of government is placed

behind a particular religious belief, the indirect pressure upon religious minorities to conform to

the prevailing officially approved religion is plain.” Engel, 370 U.S. at 431. Further, because the

graduation speaker under the Duval County school system’s policy won an elective contest to

speak, the audience is much more aware that the views expressed are those of the majority and,


                                                 22
according to Lee, the audience faces even greater compulsion to participate. See, e.g., Black

Horse Pike, 84 F.3d at 1481 (“[the First Amendment] is not a sword that can be used to compel

others to join in a religious observance at a state sponsored event.”). The Lee Court emphasized

the importance of graduation as a “once-in-a-lifetime” event and that “[t]he Constitution forbids

the State to exact religious conformity from a student as the price of attending her own high

school graduation.” Lee, 505 U.S. at 596. Thus, we hold that the Duval County school system’s

policy coerces objecting students to participate in prayer, thereby satisfying Lee’s coerced

participation “dominant fact.”

       C. Lemon v. Kurtzman

       We next analyze the Duval County school system’s policy under the three-prong Lemon

test. Under Lemon, we must ask whether: (1) the Duval County school system had a secular

purpose for adopting the policy; (2) the policy’s primary effect is one that neither advances nor

inhibits religion; and (3) the policy does not result in an excessive entanglement of government

with religion. See Lemon, 403 U.S. at 612-13. The Duval County school system’s policy

violates the Establishment Clause if it fails to meet any of these criteria. See Edwards v.

Aguillard, 482 U.S. 578, 585 (1987).

               1. Secular Purpose

       The first prong of the Lemon test requires us to determine whether the challenged policy

has a “clearly secular purpose.” Wallace, 472 U.S. 38, 56 (1985). We must ask “whether [the]

government’s actual purpose is to endorse or disapprove of religion.” Wallace, 472 U.S. at 56

(internal quotations omitted); see also Lynch v. Donnelly, 465 U.S. 668, 690-91 (1984)

(“[secular purpose] is not satisfied, however, by the mere existence of some secular purpose,


                                                23
however dominated by religious purposes.); Church of Scientology Flag Serv. Org., Inc. v. City

of Clearwater, 2 F.3d 1514, 1527 (11th Cir. 1993) (“no legislative recitation of a supposed

secular purpose can blind us to an enactment’s pre-eminent purpose.”) (internal quotations and

citations omitted), cert. denied, 513 U.S. 807 (1994). Although the policy’s purpose need not be

exclusively secular, it must be sincere and not a sham. Edwards, 482 U.S. at 586-87.

       The appellants presented the following evidence to show that the Duval County school

system’s policy did not have a clearly secular purpose: (1) the Duval County school system

drafted this policy in response to community support for prayer at graduation ceremonies and as

an attempt to “fish” for ways around Lee; (2) Reynolds entitled the memorandum that enunciated

this policy “Graduation Prayer”; and (3) the comments of the School Board members evidence

their intent that instead of a moment of silence, the individual schools should adopt the policy to

permit graduating students to engage in prayer. In Jager v. Douglas County Sch. Dist., this court

held that a policy that permits religious invocations at public high school football games “by

definition serve[s] religious purposes” and therefore does not have a secular purpose. See 862

F.2d 824, 829-30 (11th Cir.), cert. denied, 490 U.S. 1090 (1989). The Jager decision dictates

that when a public school policy’s actual purpose is religious – even intrinsically religious – the

policy violates the secular purpose requirement under Lemon. See Jager, 862 F.2d at 830

(discussing cases that conclude that “an intrinsically religious practice cannot meet the secular

purpose prong of the Lemon test”).

       The district court erred in failing to follow Jager. See Adler I, 851 F. Supp. at 452 n.8

(questioning the value of Jager). We hold that the policy, both on its face and based upon the

history surrounding its inception, has an actual purpose to permit prayer -- including sectarian


                                                 24
and proselytizing prayer -- at graduation ceremonies. See Santa Fe, 168 F.3d at 816 (holding

that a policy that permits sectarian and proselytizing prayers has “a purpose which is the

antithesis of secular.”). In fact, prayers were the direct consequence of this policy, as the Duval

County school system’s 1992 policy -- that directly outlawed prayer -- would have banned them.

See Black Horse Pike, 84 F.3d at 1479-80 (“[t]he text of [the policy] was adopted in response to

Lee. The Board’s avowed purpose in reexamining its policy was to provide an option that might

allow the ‘longstanding tradition’ of graduation prayer to survive the prohibitions of that

Supreme Court decision.”). Thus, the policy violates the secular purpose requirement under

Lemon. See Jaffree v. Wallace, 705 F.2d 1526, 1534 (11th Cir. 1983) (“[r]ecognizing that

prayer is the quintessential religious practice implies that no secular purpose can be satisfied.”),

aff’d, 472 U.S. 38 (1985).

       We also take exception with the district court’s conclusion that graduation ceremonies

are “designated, limited public fora.” Adler I, 851 F. Supp. at 454. The district court held that

       [t]raditionally, the ceremonies are held at the coliseum, away from the school
       campuses, and virtually the entire program is given over to public speech making
       by the valedictorian and other leaders of the graduating class, and by community
       leaders who are invited to give the principal commencement address.

Adler I, 851 F. Supp. at 454. We agree with the Black Horse Pike court that “[h]igh school

graduation ceremonies have not been regarded, either by law or tradition, as public fora where a

multiplicity of views on any given topic, secular or religious, can be expressed and exchanged.”

Black Horse Pike, 84 F.3d at 1478; see also Doe, 147 F.3d at 838 (“the graduation ceremony is

not a public forum”). The individual schools exert great control over the graduation ceremonies

and the policy did not broaden the right of students to speak at the graduation ceremonies.

Instead, only students that the majority selected could give a brief opening and closing message.

                                                 25
“No matter what message a minority of students may wish to convey, the graduation forum is

closed to them.” Harris, 41 F.3d at 457. Because the graduation ceremony is not a public forum,

we hold that the district court’s reliance on public forum cases -- and their corresponding

requirement of strict scrutiny review -- is incorrect.15

               2. Primary Effect

       Even if we assume that the Duval County school system’s policy survives the first

Lemon prong, we also hold that the policy is facially unconstitutional because it fails the primary

effect prong. The primary effect prong requires us to ask “whether, irrespective of [the]

government’s actual purpose, the practice under review in fact conveys a message of



       15
             The Adler I court relied upon Chabad-Lubavitch, a case in which the en banc court
reversed the denial of a group’s request to erect a menorah in the Rotunda of Georgia’s Capitol
Building. See Chabad-Lubavitch, 5 F.3d at 1385-86. The court specifically found that “[o]ver
the past decade, Georgia has opened the Rotunda to Georgia’s citizenry for their expressive
activities both secular and religious in nature.” Chabad-Lubavitch, 5 F.3d at 1386. The Chabad-
Lubavitch court was careful to distinguish itself from Jager, because “Jager involved state-
sponsored religious speech in a non-public forum; quite different from the private religious
speech in a public forum in the instant case.” Chabad-Lubavitch, 5 F.3d at 1393 n.16. A high
school graduation ceremony is not “open” to its participants for expressive activity, and the
policy’s permitting two elected student representatives to give a message does not transform the
graduation ceremony into a designated public forum. See also Alabama Educ. Television
Comm. v. Forbes, 118 S. Ct. 1633, 1642 (1998) (“[a] designated public forum is not created
when the government allows selective access for individual speakers rather than general access
for a class of speakers.”). We also hold that a public school graduation ceremony is not a
“limited public forum,” because limited public forums “are those areas that the government has
created for use by the public as places for expressive activity.” Gay Lesbian Bisexual Alliance
v. Pryor, 110 F.3d 1543, 1548 (11th Cir. 1997) (citing Perry Educ. Ass’n. v. Perry Local
Educators’ Ass’n., 460 U.S. 37, 45 (1983)); see also Santa Fe, 168 f.3d at 821 (“even though the
government may designate a forum only for particular speakers or for the discussion of particular
topics . . . [the school district’s] restrictions so shrink the pool of potential speakers and topics
that the graduation ceremony cannot possibly be characterized as a public forum -- limited or
otherwise -- at least not with fingers crossed or tongue in cheek.”). The Duval County school
system did not establish its graduation ceremonies for public use; instead, it chose all of the
speakers except the elected student(s).

                                                  26
endorsement or disapproval [of religion].” Wallace, 472 U.S. at 56 n.42 (quoting Lynch, 465

U.S. at 690)). We must use the viewpoint of the “reasonable observer” to determine if the

principal or primary effect of the policy is one “that neither advances nor inhibits religion.”

Lemon, 403 U.S. at 612. In undertaking this analysis, we must also be mindful that this

consideration is especially important in the context of public schoolchildren. See Edwards, 482

U.S. at 583-84.

       The primary effect of the Duval County school system policy is to permit prayer at

graduation ceremonies. Before 1992, schools in Duval County coordinated prayer at graduation

ceremonies. After Lee, Superintendent Zenke and Reynolds instructed schools no longer to

permit prayer at their graduation ceremonies. After pressure from the community and the Fifth

Circuit’s Jones decision, Superintendent Zenke and Reynolds released a memorandum entitled

“Graduation Prayer” that permitted students to decide through majority/plurality vote whether to

have student-led “messages” at the beginning and closing of graduation ceremonies. In 1992, 10

of the 17 graduation ceremonies had student prayer. A reasonable observer at a graduation

ceremony would believe that the “Graduation Prayer” policy conveys an endorsement of prayer -

- as the schools in the Duval County school system did openly prior to 1992 -- which advances

religion. See Jaffree, 705 F.2d at 1534-35 (“[t]he primary effect of prayer is the advancement of

one’s religious beliefs.”); Santa Fe, 168 F.3d at 818 (holding that school’s permitting sectarian

and proselytizing prayers “undoubtedly conveys a message not only that the government

endorses religion, but that it endorses a particular form of religion.”). Further, the policy can

place those attending graduation ceremonies “in the position of participating in a group prayer,”

which also violates the primary effect prong of Lemon. See Jager, 862 F.2d at 831.


                                                 27
               3. Entanglement

       Because the policy clearly fails the first two prongs of Lemon, we need not engage in an

analysis of Lemon’s third “entanglement” prong.

                                       V. CONCLUSION

       Based on the foregoing, we hold that the Duval County school system’s policy of

permitting graduating students to decide, through majority/plurality vote, whether to have

student representatives give unrestricted messages at the beginning and closing of graduation

ceremonies facially violates the Establishment Clause under Lee and Lemon. Therefore, we

reverse the district court’s judgment in favor of appellees, and we remand this case so that: (1)

appellants can pursue discovery on the events at graduations after 1993 for their as-applied

challenge and damages; (2) the district court may consider the motions of intervenors; and (3)

the district court may undertake further proceedings consistent with this opinion.16

                               REVERSED and REMANDED.




       16
           For purposes of the appellants’ as-applied challenge on remand, we direct the district
court to consider, along with newly-discovered evidence, the record evidence of school-directed
prayer at graduation ceremonies. The limited record shows that many of the programs from
school graduations indicate that “chaplains” gave “invocations” and “benedictions” during
which the graduation programs directed the audience to stand. Additional record evidence
shows that speakers at some of the graduation exercises were not selected using wholly secular
criteria and students voted directly on the question of whether to have prayer at graduation
ceremonies. In one instance, a faculty member delivered a prayer. Evidence of this sort clearly
violates Lee.

                                                28
KRAVITCH, Senior Circuit Judge, Specially Concurring:

       I concur in both the reasoning and result of the majority opinion; on its face, the policy of

the Duval County School Board violates the Establishment Clause of the First Amendment as the

Supreme Court has interpreted it in both Lee v. Weisman, 505 U.S. 577, 112 S. Ct. 2649 (1992) and

Lemon v. Kurtzman, 403 U.S. 602, 91 S. Ct. 2105 (1971).                   Contrary to the dissent's

characterizations, the grounds of the majority opinion are quite narrow, and I write separately only

to emphasize the particular points that I believe dictate the outcome of today's decision.



I. Lee v. Weisman

       As the majority opinion succinctly observes, the Supreme Court rested its decision in Lee

on two “dominant facts”: (1) “[s]tate officials direct[ed] the performance of a formal religious

exercise” and (2) even for objecting students “attendance and participation in the state-sponsored

religious activity [were] in a fair and real sense obligatory . . . .” Lee, 505 U.S. at 586, 112 S. Ct.

at 2655. In Lee, a high school principal decided to include a prayer at graduation, selected a local

rabbi to deliver the prayer, and instructed the rabbi that the prayer be nonsectarian, giving him a

copy of “Guidelines for Civic Occasions” to assist him in choosing appropriate material. Id. at 581,

112 S. Ct. at 2652. It was this unabashed state involvement in composing and directing a formal

prayer exercise that led the Court to find that the prayer “bore the imprint of the State,” id. at 590,

112 S. Ct. at 2657, and to conclude that the principal's practice created a “state-sponsored and state-

directed religious exercise in a public school,” id. at 581, 112 S. Ct. at 2655. As the Lee Court held

that the prayer, delivered from the podium during the graduation ceremony, constituted a formal




                                                  29
religious exercise, the difficult question in the present case is whether a student speaker's decision

to pray under similar circumstances is attributable to the state.

       Under most circumstances, the Establishment Clause presents no obstacle to a student's

decision to pray on school premises or during a school event. Contrary to popular belief, the courts

never have interpreted the Establishment Clause to prohibit any individual student from praying, for

example, before a meal or before a test.1 The dissent suggests that the majority comes "perilously

close" to adopting such a course of action in the context of public high school graduations, Dissent

at 1, but this case presents no occasion to rewrite settled Establishment Clause jurisprudence, and

today's decision neither aspires to nor achieves that result.2 The majority opinion acknowledges that,

under some circumstances, a student's individual decision to pray from the podium at a high school

graduation may be constitutional. Cf. Doe v. Madison Sch. Dist. No. 321, 147 F.3d 832 (9th Cir.

1998) (upholding a policy that permitted the top four students to speak on any topic of their choosing

without state approval), withdrawn & reh'g granted, 165 F.3d 1265 (9th Cir. Mar. 19, 1999).3 As

       1
        See generally Daniel N. McPherson, Student-Initiated Religious Expression in the
Public Schools: The Need for a Wider Opening in the Schoolhouse Gate, 30 Creighton L. Rev.
393 (1997) (discussing “flagpole prayer” where students spontaneously congregate to pray).



       2
          In particular, I object to the dissent's contention that the majority opinion would outlaw
all private religious expression at a graduation, see Dissent at 1, and the suggestion that our
decision prevents a speaker from discussing religious themes or thoughts, id. at 9, 31-32 & n.8.
Our decision today, as the Supreme Court's decision in Lee, concerns prayer—a formal religious
exercise—delivered at the state's direction from the podium at a high school graduation. See
Lee, 505 U.S. at 586 & 89, 112 S. Ct. at 2655 & 56 (describing prayer as a formal religious
exercise); Jager v. Douglas County Sch. Dist., 862 F.2d 824, 830 (11th Cir. 1989) (explaining
that prayer is the quintessential religious practice). I find nothing in the majority opinion that
supports the dissent's concerns regarding such extreme further implications or consequences.
       3
         We need not decide today whether the now-vacated Madison decision was correct or
even persuasive. Nor must we conjure up a host of hypothetical circumstances under which the

                                                 30
the parties to this case have emphasized, the Establishment Clause applies only to the federal and

state governments and has no effect on prayer that genuinely is private in character. The majority

opinion recounts—in convincing detail—why the Duval County School Board's policy produces

speech of a public rather than private character, and I will not repeat that analysis here.4

       I acknowledge that the Fifth Circuit's decision in Jones v. Clear Creek Indep. Sch. Dist., 977

F.2d 963 (5th Cir. 1992), which holds that “a majority of students can do what the State acting on

its own cannot do to incorporate prayer in public high school graduation ceremonies,” is at odds

with the reasoning of our opinion today. Id. at 972. In my view, the Jones decision to uphold a

student vote to include prayer at a high school graduation, and in particular the specific language

quoted above, strains the boundaries of Lee and conflicts with the Supreme Court's decision in West

Virginia State Bd. of Educ. v. Barnette, 319 U.S. 624, 638, 63 S. Ct. 1178, 1185-86 (1943)

(explaining that the protections of the Bill of Rights are not subject to waiver on the basis of a

majority vote). Moreover, to the extent Lee requires us to evaluate considerations of psychological

coercion, it seems to me that a prayer from the lips of a popularly elected student representative is

far more likely to coerce audience participation than one from a member of the clergy selected by

the school principal.




Madison panel's reasoning would be more or less convincing. Today's opinion properly limits
the scope of our decision to the circumstances of the policy presently under review.
       4
         Although the policy sets forth secular criteria for selecting speakers, even the limited
record presently available includes disturbing allegations and evidence that the speakers who
addressed the audience at graduation ceremonies pursuant to the policy were not selected
according to wholly secular criteria and, in at least one case, was not a student but a member of
the faculty. As the majority opinion observes, conduct of that nature plainly falls within the
Supreme Court's proscriptions in Lee.

                                                 31
II. The Continuing Relevance of Lemon v. Kurtzman

        Although the Supreme Court's Lemon decision has been the target of much academic and

judicial criticism, Lemon remains the law of the land and of this circuit. See Maj. Op. at 12 (citing

Lamb’s Chapel v. Center Moriches Union Free Sch. Dist., 508 U.S. 384, 395 n.7, 113 S. Ct. 2141,

2148 n.7 (1993); Chabad-Lubavitch v. Miller, 5 F.3d 1383, 1388 & n.8 (11th Cir. 1993)).5

Notwithstanding Lemon’s continued vitality as part of our general Establishment Clause

jurisprudence, it is not immediately obvious that we still should apply Lemon's analysis, in addition

to the more specifically applicable analysis in Lee, in cases that involve prayer at high school

graduations. Upon examination, however, I am convinced that Lemon remains binding law even

in this particular area.6

        Beginning with the Supreme Court’s four opinions in Lee, I note that the only opinion that

declares the Lemon test irrelevant to the issues at hand is that of the dissent.7 See Lee, 505 U.S. at

        5
          The Supreme Court has continued to apply Lemon by name and did so as recently as
two terms ago. See Agostini v. Felton, __ U.S. __, 117 S. Ct. 1997, 2015 (1997). Following the
Court’s lead, we also have continued to apply the Lemon test in Establishment Clause cases. See
Bown v. Gwinnett County Sch. Dist., 112 F.3d 1464, 1468 (11th Cir. 1997).
        6
          As the majority explains, to survive scrutiny under the Lemon test, the challenged
policy must: (1) have a secular purpose; (2) have a principal or primary effect that neither
advances nor inhibits religion; and (3) not foster excessive government entanglement with
religion. See Lemon, 403 U.S. at 612-13, 91 S. Ct. at 2111 (1971).
        7
           Two of these same dissenters (Justices Scalia and Thomas), as well as Justice Kennedy,
expressed concern about the Court’s opinion in Lamb’s Chapel, joined by two of the Lee
dissenters (Justices Rehnquist and White), which “resurrected” Lemon. See Lamb’s Chapel, 508
U.S. at 395 & n.7, 113 S. Ct. at 2148 & n.7 (applying Lemon and adding that the Court has not
overruled the case); id. at 397, 113 S. Ct. at 2149 (Kennedy, J., concurring in judgment) (calling
the majority’s citation of Lemon “unsettling and unnecessary”); id. at 398, 113 S. Ct. at 2149
(Scalia, J., dissenting) (likening Lemon to a “ghoul in a late-night horror movie that repeatedly
sits up in its grave . . . after being repeatedly killed and buried”). More significantly, Justice
Scalia subsequently has conceded error in his eulogy for Lemon and has observed (albeit with
considerable dismay) that, despite the Court's recent fondness for deciding Establishment Clause

                                                 32
644, 112 S. Ct. at 2685 (Scalia, J., dissenting). Although Justice Kennedy’s majority opinion

recounts the analysis of the district and circuit courts, both of which declared the policy in question

unconstitutional under the Lemon test, the opinion pointedly sidesteps Lemon.8 Rather than

accepting the invitation of both the petitioning school principal and the Solicitor General to overrule

or modify Lemon, the majority declared that it need not address the case because the state

involvement in the prayer and coercion present in Lee made it an easy case that the Court could

“decide without reconsidering the general constitutional framework by which public schools’ efforts

to accommodate religion are measured.” Lee, 505 U.S. at 587, 112 S. Ct. at 2655. By suggesting

that the Establishment Clause problems implicated in the practice at issue in Lee were so obvious

as to compel the result, the majority opinion seems to require (or at least permit) courts to apply the

general Lemon framework in more difficult cases in which the state's involvement and coercion are

not as plain.

        Indeed, every court that has addressed the issue of prayer at graduation since Lee has

assumed this conclusion and has applied both the Lee and Lemon analyses. In Jones v. Clear Creek

Indep. Sch. Dist., a case the Supreme Court remanded in light of Lee, for example, the Fifth Circuit

decided that a full reconsideration of the case required the court to apply the three-pronged test of



cases without reference to Lemon, the lower courts are not free to ignore the case because they
may not discard Supreme Court precedent at will. See Board of Educ. of Kiryas Joel Village
Sch. Dist. v. Grumet, 512 U.S. 687, 750-51, 114 S. Ct. 2481, 2515 (1994) (Scalia, J., dissenting).
        8
         Justice Blackmun’s concurring opinion traces the evolution of the Court's
Establishment Clause case law, including the development of the Lemon test, and declares that
nothing in the majority opinion conflicts with the established jurisprudence. See Lee, 505 U.S.
at 600-04, 112 S. Ct. at 2662-64 (Blackmun, J., concurring). Justice Souter’s concurrence also
cites Lemon with approval but does not address the continued viability of the test. Id. at 627,
112 S. Ct. at 2676 (Souter, J., concurring). Justices Stevens and O’Connor joined both
concurrences.

                                                  33
Lemon in addition to considering the implications of Lee. See 977 F.2d 963, 966 & n.8 (5th Cir.

1992) (quoting Lynch v. Donnelly, 465 U.S. 668, 679, 104 S. Ct. 1355, 1362 (1984) for the

proposition that the Court is “'unwilling to be confined to any single test or criterion in this sensitive

area'”) (internal punctuation omitted).9 The Third Circuit, writing en banc, took a more forceful

view of the question and specifically stated that because Lemon was still good law the court was

bound to apply it despite its conspicuous absence from the Lee analysis. See ACLU v. Black Horse

Pike Reg. Bd. of Educ., 84 F.3d 1471, 1484 (3d Cir. 1996) (en banc). Even the Black Horse Pike

dissenters agreed that deference to precedent required the court to apply Lemon in addition to Lee.

Id. at 1493 (Mansmann, J., dissenting). The Ninth and Seventh Circuits also have assumed, without

discussion, that the Lemon test continues to apply to graduation prayer cases and have applied

Lemon in addition to Lee. See Doe v. Madison Sch. Dist. No. 321, 147 F.3d 832, 836-38 (9th Cir.

1998), withdrawn & reh'g granted, No. 97-35642, 1999 WL 160831, 165 F.3d 1265 (9th Cir. Mar.

19, 1999); Harris v. Joint Sch. Dist. No. 241, 41 F.3d 447, 457-58 (9th Cir.), vacated as moot, 515

U.S. 1154, 115 S. Ct. 2604 (1994); id. at 460 n.4 (Wright, J., dissenting) (disagreeing with the result

but noting the applicability of the Lemon test); Tanford v. Brand, 104 F.3d 982, 986 (7th Cir. 1997)

(applying Lemon in addition to Lee in a challenge to prayer at a university graduation). Similarly,

the district court in this case applied both Lemon and Lee. See Adler v. Duval County Sch. Bd.,

851 F. Supp. 446, 450-51 (M.D. Fla. 1994) (“Adler I”). In short, although some courts and

individual judges have disagreed over what manner of prayer the Supreme Court's precedents might


        9
           The Fifth Circuit reaffirmed the continued applicability and relevance of the Lemon
test in school prayer cases, in addition to the analysis in Lee, in Ingebretsen v. Jackson Public
School Dist., 88 F.3d 274, 278-79 (5th Cir. 1996), in Doe v. Duncanville Indep. School Dist., 70
F.3d 402 (5th Cir. 1995), and again in Doe v. Santa Fe Indep. Sch. Dist., 168 F.3d 806 (5th Cir.
1999).

                                                   34
permit at a public graduation, to our knowledge no court nor single judge has published an opinion

that even suggests that Lemon is no longer applicable to cases involving graduation prayer or that

Lee presents the only acceptable or relevant analysis.

       Finally, even were we to accept arguendo the dissent's suggestion that the Lemon test is

inapplicable to cases involving prayer at high school graduation and "unnecessary" to evaluate

Duval County's policy, Dissent at 5, no authority suggests that we may ignore the underlying

principles of Lemon, developed in cases both before and after the Supreme Court decided that case.10

In 1947, almost 25 years before Lemon, the Supreme Court explained that the Establishment Clause

“means at least” that the state can neither “force nor influence” its citizens to attend or refrain from

attending any church. Everson v. Board of Educ., 330 U.S. 1, 15, 67 S. Ct. 504, 511 (1947). Indeed,

the Supreme Court's holding in Lee easily could be read as nothing more than a reaffirmation of that

narrow principle: the state may not coerce (or, more controversially, encourage) its citizens to

participate in formal religious exercises.

       Similarly, in a case decided three years before Lemon, the Supreme Court relied on the state's

religious purpose in enacting a statute to strike down a state law that criminalized the teaching of

evolution in public schools. See Epperson v. Arkansas, 393 U.S. 97, 107-09 & n.16, 89 S. Ct. 266,

272-73 & n.16 (1968) (quoting a campaign advertisement that supported the statute). Although the

state's motivation, “to suppress the teaching of a theory which, it was thought, 'denied' the divine

creation of man,” id. at 109, 89 S. Ct. at 273, was more extreme than the school board's purpose



       10
          See, e.g., Kent Greenawalt, Quo Vadis: The Status and Prospects of “Tests” Under the
Religion Clauses, 1995 Sup. Ct. Rev. 323, 361 (“What courts and lawyers should do instead [of
applying Lemon] is focus on narrower principles relevant for particular circumstances, drawing
these principles partly from the very Supreme Court cases decided under the Lemon test.”)

                                                  35
here, the difference is one only of degree; both practices violate the broader principle that the state

may not act with the primary purpose of advancing religion.

       The Supreme Court repeatedly has reaffirmed this principle in the years since Lemon by

applying it in the context of that framework. In Stone v. Graham, for example, the Court rejected

the Kentucky state legislature's “avowed” secular purpose for posting the Ten Commandments in

public schools and declared the practice unconstitutional because it found that the state's purpose

was “plainly religious in nature.” 449 U.S. 39, 41, 101 S. Ct. 192, 194 (1980) (per curiam).

Similarly, in Wallace v. Jaffree, the Court twice struck down Alabama laws requiring a moment of

silence in public schools because the legislature passed them solely for religious purposes. See 472

U.S. 38, 105 S. Ct. 2479 (1985). Finally, in Edwards v. Aguillard, the Court relied on its own

reading of a statute that constrained the teaching of evolution in public schools and the statements

of the state legislator who sponsored the law to declare the state's alleged secular purpose a sham.

See 482 U.S. 578, 585-95 & n.15, 107 S. Ct. 2573, 2578-83 & n.15 (1987). The Court struck the

law down because its primary purpose was to advance religion and it therefore had no “clear secular

purpose.” Id. at 585, 107 S. Ct. at 2573. See also Jager v. Douglas County Sch. Dist., 862 F.2d 824,

829-30 (11th Cir. 1989) (dismissing the state's asserted secular purpose and striking the state's

practice of permitting prayer over a public address system at high school football games as

unconstitutional because its actual primary purpose was to advance religion).

       This case forces us to decide whether the school board violated the Establishment Clause by

attempting to make an end-run around Lee when the board's policy has the clearly evidenced,

primary purpose and effect of advancing prayer (and thus religion) at public graduations. The

Supreme Court's cases, both before and after Lemon, suggest that such a policy cannot survive


                                                  36
constitutional muster, and even Justice Kennedy's majority opinion in Lee contains some (albeit

admittedly scant) support for the proposition that the object of the state's exercise may not be to

advance religion.11   On the record available to us in this case, the evidence convincingly

demonstrates that the school board acted with the purpose of permitting a student speaker to lead

the audience in prayer at high school graduations. In addition to the historical backdrop and the

contemporaneous statements of policy makers,12 the plain terms of the policy indicate the school

board's primary purpose to permit prayer. The policy allows a two minute message at the beginning

and/or end of the ceremony; one need not be clairvoyant to predict that prayer is the most natural

"message" this format is likely to produce. Indeed, one only need be a historian; during the only

year for which we have evidence in the record, the policy produced student-led prayer from the

podiums of ten out of seventeen graduation ceremonies. Under such circumstances, I believe that

the principles crafted in the cases discussed above require us to hold the policy unconstitutional,

without regard to Lee or even specific citation to Lemon.


       11
          The relevant passage provides:
       The question is not the good faith of the school in attempting to make the prayer
       acceptable to most persons, but the legitimacy of its undertaking that enterprise at
       all when the object is to produce a prayer to be used in a formal religious exercise
       which students, for all practical purposes, are obliged to attend.
See Lee, 505 U.S. at 588-89, 112 S. Ct. at 2656 (emphasis added).
       12
          Neither the Supreme Court nor our own court has felt compelled to ignore record
evidence regarding historical realities or the contemporary statements of policymakers in
evaluating the religious purpose of a particular policy under Lemon. See Aguillard, 482 U.S. at
585-95 & n.15, 107 S. Ct. at 2578-83 & n. 15; Wallace v. Jaffree, 472 U.S. at 56-59, 105 S. Ct.
at 2489-91; Church of Scientology v. City of Clearwater, 2 F.3d 1514, 1527, 1530-34 (11th Cir.
1993); Jager, 872 F.2d at 829-30. As the majority notes, the district court committed error when
it acknowledged that our decision in Jager relied upon such evidence but ignored the case on this
point in part because the Jager panel was not unanimous. See Adler I, 851 F. Supp. at 452 n.8.
Just as split decisions from the Supreme Court bind all lower courts, district courts are not free to
disregard circuit precedent on the ground that a particular panel did not speak with one voice.

                                                 37
         Having concluded that Lemon v. Kurtzman has survived as a matter of general Establishment

Clause jurisprudence and that the case's three-pronged analysis—or at least the principles underlying

that analysis—remains relevant on the more particular question of prayer at public high school

graduations, it remains only to say that I agree with the majority's application of the Lemon

framework to the facts of this case. In my view, the religious purpose and effect of the school

board's policy are plain in the record and on the face of the policy; the policy, therefore, cannot

stand.




                                                 38
MARCUS, Circuit Judge, dissenting:

       The court today holds that the Duval County school system’s policy of permitting graduating

students to vote on whether to select a student to deliver an unrestricted message at the opening or

closing of a high school graduation ceremony violates the Establishment Clause of the First

Amendment. The majority finds Duval County’s policy facially unconstitutional simply because

the school sponsors the ceremony and provides the platform and opportunity for a student to deliver

a message that may or may not have any religious content. In the process, the majority opinion has

come perilously close to pronouncing an absolute rule that would excise all private religious

expression from a public graduation ceremony, no matter how neutral the process of selecting the

speaker may have been, nor how autonomous the speaker was in crafting his message. By somehow

transforming a private speaker into a state actor and a student’s message into the state establishment

of religion, the majority has, I believe, misapprehended the Supreme Court’s Establishment Clause

jurisprudence, and has ignored the “crucial difference between government speech endorsing

religion, which the Establishment Clause forbids, and private speech endorsing religion, which the

Free Speech and Free Exercise Clauses protect.” Board of Educ. v. Mergens, 496 U.S. 226, 250

(1990) (plurality opinion). I, therefore, respectfully dissent.

                                                  I.

       The central issue presented in this case is whether the Establishment Clause dictates that

every form of religious expression be eliminated from graduation ceremonies, no matter who may

express it. The majority recognizes, as it must, that the Supreme Court has never levied a per se ban

on all religious expression at high school graduation ceremonies, and it appears to accept, at least

in a general way, that in the public school context, Establishment Clause jurisprudence is of


                                                 39
“necessity one of line-drawing,” Lee v. Weisman, 505 U.S. 577, 598 (1992), “sometimes quite fine,

based on the particular facts of each case,” Rosenberger v. Rector and Visitors of the Univ. of Va.,

515 U.S. 819, 847 (1995) (O’Connor, J., concurring). Indeed, the majority opinion begins its

discussion, as it must, with an examination of Lee v. Weisman, where the Court had occasion to visit

for the first time the question of school prayer at a high school graduation ceremony. In Lee, Justice

Kennedy, writing for the majority, took special care “to recognize that, at graduation time and

throughout the course of the education process, there will be instances when religious values,

religious practices, and religious persons will have some interaction with the public schools and their

students.” Lee, 505 U.S. at 598-99 (citing Board of Educ. v. Mergens, 496 U.S. 226 (1990)); see

also id. at 630 n.8 (Souter, J., concurring) (citing Witters v. Washington Dep’t of Servs. for the

Blind, 474 U.S. 481 (1986)).

       Instead of purging graduation ceremonies of all prayer, Lee calls for the difficult task of

separating a student’s private message, which may be religious in character, from the school board’s

religious speech, protecting the former and prohibiting the latter. Close attention to the Duval

County policy leads me to the conclusion that the policy is facially constitutional.




                                                  40
                                                 A.

       The facts needed to measure the facial constitutionality of the School Board’s policy are

straightforward, uncontroverted, and laid out fully by the district court in Adler v. Duval County

School District, 851 F. Supp. 446 (M.D. Fla. 1994) (“Adler I”), vacated as moot, 112 F.3d 1475

(11th Cir. 1997) (“Adler II”).1 Invocations, benedictions, and other religious prayers or messages

were traditionally offered by clergy and others at public high school commencement ceremonies in

the Duval County School District. In 1992, following the decision in Lee v. Weisman (holding that

a Providence, Rhode Island school principal, acting in accord with school board policy, violated the



       1
         My views are based on Duval County’s policy as written, not as applied. “A facial
challenge to a legislative Act is, of course, the most difficult challenge to mount successfully,
since the challenger must establish that no set of circumstances exists under which the Act would
be valid.” United States v. Salerno, 481 U.S. 739, 745 (1987). Whether there are serious
constitutional questions regarding the application of the policy at certain graduation programs
remains to be seen, but I do not think we are in the best position to resolve these issues now. As
I understand the procedural history of the case, the district court’s consolidation of the action on
the merits with the hearing on appellants’ motion for preliminary injunction prevented appellants
from fully developing the record for graduation ceremonies after 1993. On May 28, 1998, when
it consolidated the action, the district court took judicial notice of its opinion in Adler I, 851 F.
Supp. 446 (M.D. Fla. 1994). Because the consolidation truncated discovery, the record consists
almost entirely of material derived from Adler I. This record is of little aid to the appellants
claiming money damages for injuries sustained at graduation ceremonies in 1995 (Joshua
Weihnacht), 1997 (Monica Juodvalkis), or 1998 (Emily Adler, Seth Finck, Jonathan Rand, and
Bonnie Bear), because the manner in which the policy was applied in 1993 and 1994 has no
relevance to the appellants’ claims for money damages. In Adler II, 112 F.3d 1475 (11th Cir.
1997), we stated that “[w]hether [the students] are entitled to damages depends entirely on the
circumstances under which the prayer was delivered at their graduation ceremony.” Id. at 1479-
80. Thus, in order to recover monetary damages, an appellant needs to demonstrate that the
prayer given at his or her graduation ceremony was delivered in an unconstitutional fashion,
regardless of whether the policy itself is unconstitutional. See id. at 1479. I don’t believe this
analysis can be made as the record now stands. Therefore, I agree with the majority opinion that
whether the policy passes facial constitutional muster or not, the case should be remanded to
allow appellants to pursue discovery on events occurring after 1993, and to permit the district
court to conduct a factually based as-applied analysis. See, e.g., Bowen v. Kendrick, 487 U.S.
589, 591 (1988).

                                                 41
Establishment Clause by inviting a local clergyman to deliver a nonsectarian prayer at graduation),

the Duval County Superintendent, Larry Zenke, instructed Vicki R. Reynolds, the school district’s

legal affairs officer, to research the issue further. Reynolds advised Superintendent Zenke that it

would be permissible for principals to allow student-initiated and student-led prayer during

graduation ceremonies if the school authorities were not involved in the decision-making process.

See Adler I, 851 F. Supp. at 448.

       On May 5, 1993, she issued a memorandum (“The Reynolds Memorandum”) to all high

school principals, which remains the operative policy for student messages at graduation ceremonies

in the Duval County School District. The Reynolds Memorandum provides in part:

                You will recall that after the 1992 Supreme court case of Lee v. Wiseman
       [sic], you received a memorandum from me instructing that because of the decision,
       we would no longer be able to have prayers at graduation ceremonies. Most of you
       have recently been bombarded with information, as have I, regarding whether or not
       student initiated and led prayers are acceptable based upon a recent Fifth Circuit
       opinion. The purpose of this memorandum is to give you some guidelines on this
       issue if the graduating students at your school desire to have some type of brief
       opening and/or closing message by a student.

               This area of the law is far from clear at this time, and we have been
       threatened by lawsuits from both sides on the issue depending on what action we
       take. The key to the Lee v. Wiseman [sic] decision was that the prayer given at that
       graduation ceremony was directed and initiated by the school system, which made
       it unconstitutional, rather than by permissive student choice and initiative. With that
       premise in mind, the following guidelines may be of some assistance:

        1. The use of a brief opening and/or closing message, not to exceed two minutes,
       at high school graduation exercises shall rest within the discretion of the graduating
       senior class;

        2. The opening and/or closing message shall be given by a student volunteer, in the
       graduating senior class, chosen by the graduating senior class as a whole;

        3. If the graduating senior class chooses to use an opening and/or closing message,
       the content of that message shall be prepared by the student volunteer and shall not


                                                 42
        be monitored or otherwise reviewed by Duval County School Board [sic], its officers
        or employees;

               The purpose of these guidelines is to allow the students to direct their own
        graduation message without monitoring or review by school officials.

Id. at 449.

        In 1993, under this policy, ten of seventeen high school graduation ceremonies had some

form of student delivered religious message. At the other seven graduations, there were no student

messages at all or the messages were entirely secular in character. See id. at 449-50. There is no

tabulation in the record of comparable statistics for subsequent graduations.

                                                B.

        Lee v. Weisman presents the analytical framework against which to measure the Duval

County policy, and resort to Lemon v. Kurtzman, 403 U.S. 602 (1971), may be unnecessary. But

whether measured against the Lee framework or Lemon, to my thinking, the policy passes facial

constitutional muster. In Lee, Justice Kennedy wrote that “the controlling precedents as they relate

to prayer and religious exercise in primary and secondary public schools compel the holding here

that the policy of the City of Providence is an unconstitutional one. We can decide the case without

reconsidering the general framework by which public schools’ efforts to accommodate religion are

measured.” 505 U.S. at 586-87. The conclusion that we should measure the policy at issue by

comparing it to the Lee analysis is bolstered by the concurring opinions of Justices Blackmun and

Souter and the dissent of Justice Scalia. Notably, none of the Justices employed the Lemon test in

Lee.

        Justice Blackmun, concurring in an opinion joined by Justices Stevens and O’Connor,

formulated the applicable test in these terms: “[n]early half a century of review and refinement of


                                                43
Establishment Clause jurisprudence has distilled one clear understanding: Government may neither

promote nor affiliate itself with any religious doctrine or organization, nor may it obtrude itself in

the internal affairs of any religious institution.” Id. at 599 (Blackmun, J., concurring). Justice

Souter, also concurring in an opinion joined by Justices Stevens and O’Connor, likewise did not

apply Lemon’s three-part test. For him the “principle against favoritism and endorsement has

become the foundation of Establishment Clause jurisprudence, ensuring that religious belief is

irrelevant to every citizen’s standing in the political community.” Id. at 627 (Souter, J., concurring).

Finally, dissenting, Justice Scalia, writing for himself, Chief Justice Rehnquist, and Justices White

and Thomas, observed that the Court’s opinion had demonstrated the “irrelevance of Lemon by

essentially ignoring it . . . and the interment of that case may be the one happy byproduct of the

Court’s otherwise lamentable decision.” Id. at 644 (Scalia, J., dissenting).

        In Lee, the Supreme Court pointed at two “dominant facts” as marking the boundaries of its

decision: first, the Providence school officials ordained and directed the performance of a religious

exercise by deciding to include prayer in the graduation ceremony, by selecting a clergyman to

deliver the prayer, and by providing the clergyman with guidelines informing the content of the

prayer; second, pressure was exerted on students to attend graduation and conform with their peers.

See id. at 586-88. What the Supreme Court found troubling about Lee was that the government

clearly directed a formal religious exercise -- albeit in the form of a nonsectarian prayer -- under

such circumstances as to oblige the participation of many who objected. As Justice Kennedy wrote:

                These dominant facts mark and control the confines of our decision: State
        officials direct the performance of a formal religious exercise at promotional and
        graduation ceremonies for secondary schools. Even for those students who object
        to the religious exercise, their attendance and participation in the state-sponsored
        religious activity are in a fair and real sense obligatory, though the school district
        does not require attendance as a condition for receipt of the diploma.

                                                  44
Id. at 586. There can be little doubt, then, that in Lee, the Providence, Rhode Island school system

ordained and established a religious exercise at a graduation ceremony. The graduation prayer

delivered by a rabbi was in every sense the state’s prayer.

       In striking contrast, under the Duval County policy, however, neither the School Board nor

its principals may ordain, establish or direct that a prayer or a message of any kind shall be delivered

at graduation. Indeed, the Duval County policy explicitly divorces school officials from the

decision-making process as to whether any message -- religious or not -- may be delivered at

graduation. Moreover, under the policy, the School Board and its agents have no control over who

will draft the message, if there be any message at all, or what its content may be. According to

Duval County policy, school officials merely allow the graduating class to decide whether or not to

have a speaker deliver a message at graduation, and, if so, it’s left to the student body to select that

speaker. Indeed, the special concurrence concedes that the policy “sets forth secular criteria for

selecting speakers.” Special Concurrence at 3 n.4. The School Board does not suggest in any way,

let alone require the graduating class to consider religious criteria or any other criteria in deciding

whether or not to have a student speaker or in selecting the speaker. And most notably for me, if

the graduating class chooses to have a message, the content of the message shall be prepared by the

student speaker alone and no one else. The Duval County School Board is prohibited by the very

terms of its policy from monitoring or otherwise reviewing the message in any way. On the face of

the policy, the students unambiguously understand that any student message is utterly divorced from

School Board sponsorship. In short, I cannot conceive of how a message delivered by a student

under these circumstances can be characterized as the state’s message or how a policy allowing the

delivery of an autonomous message can be seen as the state direction of prayer.


                                                  45
       The Supreme Court struck down the policy in Lee precisely because Providence school

officials directed the performance of a “formal religious exercise.” 505 U.S. at 586. The Court did

not suggest that school sponsorship of the graduation event, standing alone, was sufficient to find

the Providence policy unconstitutional, or it would have banned all religious expression at

graduation. The majority here contends that the control exerted by the school district over the

graduation ceremonies affixes the imprimatur of the state on any religious message delivered by any

student. While the majority opinion acknowledges that Lee is distinguishable from this case, it

nevertheless concludes that the Duval County School Board policy fails to erase the imprint of the

state from student messages at graduation ceremonies. Lee does not support this rationale for

finding the School Board policy unconstitutional.

       The majority’s holding which, in essence, requires schools to banish religion from all events

in which there is school control, is far-reaching and goes further than the Establishment Clause

requires. Following the majority’s reasoning, the religious content of any speech at a graduation

ceremony is likely attributable to the school merely because the school sponsors the event. As a

result, schools would have to prevent any speaker, including speakers as diverse as athletes,

politicians, academics, entertainers, maybe even judges, from discussing a religious topic or

invoking the Lord’s name, to ensure that no audience member perceives that the school is endorsing

the speaker’s religious message. By that logic, those speakers would bear the imprimatur of the state

simply because they were selected by the school to speak at an event over which the school has great

control. But a graduation free of all religious expression is not required by the Establishment

Clause. The Supreme Court has repeatedly held that neutrality, not hostility, toward religious

expression is required by the Establishment Clause. Indeed in Lee the Court recognized that “[t]he


                                                 46
First Amendment’s Religion Clauses mean that religious beliefs and religious expression are too

precious to be either proscribed or prescribed by the State.” 505 U.S. at 589; see also Agostini v.

Felton, 521 U.S. 203, 231 (1997) (observing that there is no advancement of religion where “aid is

allocated on the basis of neutral, secular criteria that neither favor nor disfavor religion, and is made

available to both religious and secular beneficiaries on a nondiscriminatory basis”); Rosenberger

v. Rector and Visitors of the Univ. of Va., 515 U.S. 819, 839 (1995) (“A central lesson of our

decisions is that a significant factor in upholding governmental programs in the face of

Establishment Clause attack is their neutrality towards religion.”); Board of Educ. v. Grumet, 512

U.S. 687, 696 (1994) (“‘A proper respect for both the Free Exercise and the Establishment Clauses

compels the State to pursue a course of ‘neutrality’ toward religion.’” (quoting Committee for Pub.

Educ. & Religious Liberty v. Nyquist, 413 U.S. 756, 792-93 (1973))); Zorach v. Clauson, 343 U.S.

306, 314 (1952) (“[W]e find no constitutional requirement which makes it necessary for government

to be hostile to religion and to throw its weight against efforts to widen the effective scope of

religious influence.”). What the Establishment Clause bars is state sponsorship of religion or prayer

in the context of public school graduation ceremonies.

        How then, does the majority opinion, or the special concurrence, propose to convert a private

speaker who is selected through a wholly neutral process, and who is given complete autonomy over

the content of her speech, into a public, state sponsored speaker? Two basic arguments are offered.

First, the majority contends that by providing the platform and opportunity, the state has created a

sufficient link to the student speaker to convert the student’s private speech into public, state

sponsored speech. Second, both the majority and the special concurrence suggest that the process

of selecting the speaker shrouds the otherwise private speech with the imprint of the state. The first


                                                   47
argument -- that by providing the platform, the speech becomes public -- goes too far. The second --

that the speaker somehow garners state authority by virtue of the plebiscite -- has no logical

rationale.

       Even if we accept that the Duval County School Board exerted “overwhelming control” over

the graduation ceremony, it is clear that it did not have control over the elements which are most

crucial in this calculus: the selection of the messenger, the content of the message, or most

basically, the decision whether or not there would be a message in the first place. On the face of the

policy, the students alone decide both whether there will be a message, and, if so, who the messenger

will be.     By suggesting that the state has “directed” prayer, the special concurrence has

misapprehended the School Board policy. Special Concurrence at 2-3 n.2. In essence, this case is

indistinguishable from Doe v. Madison School District No. 321, 147 F.3d 832 (9th Cir. 1998),

withdrawn & reh’g en banc granted, 165 F.3d 1265 (9th Cir. 1999), where the Ninth Circuit held

that graduation speech does not bear the imprimatur of the state when the speaker is a student, not

a cleric; the student speaker is selected on neutral and secular criteria; and the student has complete

autonomy over content.2 See id. at 835-37.


       2
        The other cases that have considered student-initiated prayer at graduation are of limited
assistance; none, except for Doe v. Madison School District No. 321, examine a policy which
mirrors Duval County’s in its neutrality. Notably, all of the other cases allow for students to
vote directly on whether or not to have prayer at graduation. These cases either uphold or strike
down such policies. Jones v. Clear Creek Independent School District, 977 F.2d 963 (5th Cir.
1992), is the only case which has permitted students to vote directly on whether to have prayer at
graduation. In Jones, the Fifth Circuit upheld the Clear Creek, Texas school district’s policy
allowing students to decide if they wanted volunteers to deliver “nonsectarian and
nonproselytizing” invocations at graduation. See id. at 965. The court found that the Clear
Creek policy reserved to the students the decision whether to have an invocation, precluded
anyone but a student volunteer from delivering an invocation, and placed less psychological
coercion on students than the prayers had on graduates in Lee because students were aware that
any prayers given represented the will of their peers. See id. at 970-71.

                                                  48
       The majority insists that the delegation of responsibilities to nongovernmental actors does

not altogether absolve the state of its constitutional duty. Stated at so high an order of abstraction,

I can readily accept that premise. But the Duval County School Board in no way delegated any state

authority to the students by providing them the opportunity to decide if they wanted a student

message, and to select a student speaker if they so chose. The majority has in no way proven that

the students’ private conduct has become so “entwined with government policies” and so



          The Fifth Circuit recently revisited the issue of student-initiated prayer in Doe v. Santa
Fe Independent School District, 168 F.3d 806 (5th Cir. 1999). There the Fifth Circuit examined
what it considered to be the holding of Jones -- “that student-selected, student-given,
nonsectarian, nonproselytizing invocations and benedictions at high school graduation
ceremonies” are constitutional -- and concluded that the constitutionality of a Clear Creek-type
prayer policy depends on its “nonsectarian and nonproselytizing” features. Santa Fe, 168 F.3d at
811. The majority opinion relies on Santa Fe for the proposition that a policy which “permits”
sectarian and proselytizing prayers is a priori unconstitutional. This argument proves too much
and is offensive to the Constitution. The Duval County policy, of course, permits sectarian and
proselytizing prayers because it places no limitations, either secular or sectarian, on the content
of a graduation message. A policy of free expression is far more consonant with the commands
of the First Amendment than is a policy of censorship. See, e.g., Board of Educ. v. Mergens,
496 U.S. 226, 253 (1990) (plurality opinion) (“[A] denial of equal access to religious speech
might well create greater entanglement problems in the form of invasive monitoring to prevent
religious speech at meetings at which such speech might occur.”); Santa Fe, 168 F.3d at 824-28
(Jolly, J., dissenting).
         In ACLU of New Jersey v. Black Horse Pike Regional Board of Education, 84 F.3d 1471
(3d Cir. 1996) (en banc), the Third Circuit, sitting en banc, held unconstitutional a school
board’s policy that permitted the senior class to vote on whether to include a prayer at high
school graduation ceremonies. See id. at 1477-88. The policy in Black Horse Pike allowed
senior class officers to conduct a poll of the graduating class to determine, by plurality vote,
whether seniors wanted “prayer, a moment of reflection, or nothing at all” to be included in their
graduation ceremony. Id. at 1475. Finally, in Harris v. Joint School District No. 241, 41 F.3d
447 (9th Cir. 1994), vacated as moot, 515 U.S. 1155 (1995), the high school students voted by
written ballot on whether or not to have prayer, and, if the students voted for prayer, on whether
a minister or a student would say the prayer. See id. at 452-53. The Harris court found that the
state involvement in the case was pervasive enough to offend Establishment Clause concerns.
The court noted that “[t]he message of the speakers is . . . chosen by the majority; the relevant
speakers are instructed to pray.” Id. at 456-57.
         In contrast to each of these policies, Duval County students vote on whether to have a
message of unspecified content delivered by a student. This is the critical distinction.

                                                  49
“impregnated with governmental character” as to become subject to the constitutional limitations

placed on state action. Evans v. Newton, 382 U.S. 296, 299 (1966). In fact, the state’s only

involvement in the message is to provide students with the opportunity to vote, and to impose a time

limit of two minutes. Neither of these facts establishes that the state has so insinuated itself into the

decision that it can transform private speech into an utterance of the state. Nevertheless, the

majority opinion goes so far as to suggest that the student’s topical choice, which everyone concedes

is made in a purely autonomous manner, is still attributable to the state, and says that this control

cannot be erased through delegation of one portion of the ceremony. The majority opinion assumes

what it cannot prove -- that utterances made on a state platform are automatically transformed from

private into public speech. It is beyond my imagination to say that everyone on the platform at a

high school graduation ceremony, including a local politician or celebrity, is a state speaker merely

because the state has provided the platform, onto which private individuals may be invited to share

their privately held views. Such private speech does not become the state’s merely by being uttered

at a state event on a state platform.3


        3
          Simply providing a platform on a neutral basis is not enough to convert private action
into state action. In a series of cases granting religious groups access to generally available
facilities or benefits, i.e., “open forum” cases, the Supreme Court has suggested that the mere
location or platform of religious speech is insufficient to transform private speech into the state’s
speech. The Court has, on numerous occasions, rejected the argument that the Establishment
Clause allows restrictions on access by religious organizations to government programs or
premises, otherwise open to all groups. By providing students who hold religious views with the
same opportunity to enjoy generally available facilities and benefits, schools act neutrally. See
Rosenberger v. Rector and Visitors of the Univ. of Va., 515 U.S. 819, 832 (1995) (holding that
the University of Virginia violated the Free Speech Clause when it refused to pay for a religious
student organization’s publication costs under a program that funded other student organization
publications); Lamb’s Chapel v. Center Moriches Union Free Sch. Dist., 508 U.S. 384, 395
(1993) (striking down as violative of the Free Speech Clause a school district regulation
authorizing use of school property for political, social, civic, or recreational uses but denying
religious groups the same access); Board of Educ. v. Mergens, 496 U.S. 226, 235 (1990)

                                                   50
        The Duval County policy permits graduating students to decide through majority/plurality

vote whether a student volunteer shall deliver a message. It does not direct what the message will

be. The state here coerces nothing -- it merely offers to students the opportunity to vote for or

against a message, but does not compel the answer. The majority opinion takes a neutral process

and an autonomous speaker and recasts it as an arm of state coercion, even though there is no

preordained religious result.

        Nevertheless, the majority and the special concurrence would proscribe a policy that on its

face plainly allows a student to select her own message, fearful that on occasion that message may

be a prayerful one. It is worth repeating, however, that while the state cannot advance religion,

similarly, it cannot act in a hostile manner in the face of private religious speech publically uttered.

See Capital Square Review and Advisory Bd. v. Pinette, 515 U.S. 753, 760 (1995). If a per se rule

is erected, that all speech on a platform is state speech, this rule would run afoul of the Free Exercise

and Free Speech clauses.4 If the senior class were asked to vote whether to have a student deliver



(upholding Equal Access Act prohibiting public secondary schools which have a “limited open
forum” from denying access to students who wish to meet in that forum “on the basis of the
religious, political, philosophical, or other content of the speech at such meetings”); Widmar v.
Vincent, 454 U.S. 263, 273-74 (1981) (holding that a university regulation denying religious
groups access to school facilities violated the Free Speech Clause; any benefits to religion by
providing “equal access” to facilities would be “incidental”).
        4
         Duval County students possess Free Speech rights, even in a nonpublic forum such as a
graduation ceremony. The Supreme Court has held that in nonpublic fora the government may
not engage in viewpoint discrimination. See Cornelius v. NAACP Legal Defense and Educ.
Fund, Inc., 473 U.S. 788, 806 (1985) (“Control over access to a nonpublic forum can be based on
subject matter and speaker identity so long as the distinctions drawn are reasonable in light of
the purpose served by the forum and are viewpoint neutral.”); Perry Educ. Ass’n v. Perry Local
Educators’ Ass’n, 460 U.S. 37, 46 (1983) (A “state may reserve [nonpublic] forum for its
intended purposes . . . as long as the regulation on speech is reasonable and not an effort to
suppress expression merely because public officials oppose the speaker’s view.”). The Court has
stated that religion provides “a specific premise, a perspective, a standpoint from which a variety

                                                   51
a poem, or perhaps sing a song, at a graduation exercise, that act is still the selection of a private

speaker through neutral criteria. The Duval County policy creates the mechanism whereby the

students could elect to have a message and select the speaker and nothing more.

        The majority and the special concurrence reason that the policy’s delegation to students of

the power to vote for a graduation speaker renders that speaker -- by virtue of the vote -- a state

actor. It is this leap of logic, taking the selected student representative and, without explanation,

turning her into a state actor, which cannot be sustained. In his concurrence in Lee v. Weisman,

Justice Souter said that:

                If the State had chosen its graduation day speakers according to
                wholly secular criteria, and if one of these speakers (not a state actor)
                had individually chosen to deliver a religious message, it would have
                been harder to attribute an endorsement of religion to the State.

505 U.S. 577, 631 (1992) (Souter, J., concurring). In Adler, where the state has not even chosen the

private speaker, we have even less than this. See also Doe v. Madison Sch. Dist. No. 321, 147 F.3d

at 836 (“[W]hen a state uses a secular criterion for selecting graduation speakers and then permits

the speaker to decide for herself what to say, the speech does not bear the imprimatur of the State.”)



        The argument is now that the student messenger is a state actor because the democratic

process of voting by public school students somehow converts the selected speaker into a public

official. But this student is, at most, a representative of the student body, not an official of the state.

She is in no way analogous, as the majority opinion suggests, to the School Board president who is,

unlike the student, a publically-elected official. She has no power or authority or official capacity




of subjects may be discussed and considered.” Rosenberger, 515 U.S. at 831.

                                                    52
to inform, carry out, or guide state policy. It remains unconvincing to argue that the student

becomes a state actor because she was chosen by her peers, unless each high school student

individually is considered to be a state actor, or somehow the students, acting in concert, come to

be vested with the power of the state.

        I offer two examples. First, consider the case of the selection of a Homecoming Queen.

While she may be selected by a vote, or plebiscite of the entire senior class, the Homecoming Queen

cannot be characterized as a state actor, or a representative of the state, merely because she holds

a “public” position and sits atop the Homecoming float. Imagine, second, the example of replacing

the traditional valedictory address with the practice of affording the students of the graduating class

the opportunity to select the graduation student speaker through a vote by the entire class. In this

hypothetical, the student speaker is selected, not by the School Board on the basis of grades, but by

the students on the basis of student choice -- be it popularity, ability to entertain, achievement in

athletics, or for some other reason. It strains reason to suggest that, by virtue of her selection by the

majority of the senior high school class, the student speaker becomes a mouthpiece of the state.

Both examples suggest that the senior class’ act of voting does not, in any way, turn the senior class

vote into state action, nor turn the chosen student into a state actor. Because Duval County policy

utilizes this same methodology, affording the students of the senior class, in a wholly secular way,

the opportunity to vote whether or not to have a message and to select a student speaker, this vote

is no more vested with the imprimatur of the state than are the votes for graduation class speaker or

Homecoming Queen.

        It is hard to understand how the principal, school board, or state has sponsored or directed

the student speaker’s actions when all of the central decisions -- who speaks, whether there will be


                                                   53
a speaker, and what the content of the speech is -- are uncontrolled by the state. Delegation of

decision-making to pick a private speaker alone does not place the state’s imprint on graduation

prayer. The delegation provided to the students -- whether or not to have a student message -- can

in no way be seen as the delegation to a non-governmental actor of some aspect of a practice which

tends to establish religion. Where the student is chosen in a neutral and secular way and where the

student is allowed complete autonomy over the message, the majority’s position is untenable.

                                                 C.

       The other dominant fact of Lee, whether Duval County students are coerced “to support or

participate in religion or its exercise,” 505 U.S. at 587, by the School Board policy, is largely

determined by the measure of state control over the message at a graduation ceremony, rather than

state control over the ceremony itself. I do not quarrel with the observations made in Lee, that

students feel compelled to attend graduation, see id. at 595, and that schools “retain a high degree

of control” over graduation ceremonies, id. at 597. But these conclusions do not suffice to decide

the issue of coercion. The focus must be on whether the state has endorsed the message in an

appreciable manner, which, when combined with the inherent nature of the graduation ceremony,

induces students to participate in a religious exercise.

       Schools may make private religious speech their own by endorsing it, but schools do not

endorse all speech that they do not censor. See Board of Educ. v. Mergens, 496 U.S. 226, 250

(1990) (plurality opinion). We need not assume, as the majority does, that Duval County seniors

will interpret the school’s failure to censor a student message for religious content as an

endorsement of that message. As we have noted, the students clearly understand, by the very terms

of the Duval County policy, that any student message is utterly divorced from any School Board


                                                 54
sponsorship. While there may still be pressures on students to attend graduation and conform with

their peers, the state’s control over a religious exercise, essential to Lee’s holding, see 505 U.S. at

590 (“The degree of school involvement here made it clear that the graduation prayers bore the

imprint of the state . . . .”); id. at 597 (“[T]he state-imposed character of an invocation and

benediction by clergy selected by the school combine to make the prayer a state-sanctioned religious

exercise . . . .”), is absent here.

                                                  II.

        While the majority opinion seems to acknowledge that the Duval County School Board

policy should be measured against the framework of Lee -- a view I wholly share -- it also

undertakes a brief analysis of the policy under Lemon v. Kurtman. Even if we assume that Lemon

provides the appropriate analytical vehicle against which to measure the Duval County School Board

policy, the policy still withstands facial constitutional challenge. Under the Lemon test, the policy

must have a secular purpose, it may not have a primary effect that either advances or inhibits

religion, and it must not foster an excessive government entanglement with religion. See Lemon v.

Kurtzman, 403 U.S. 602, 612-13 (1971). I believe that the School Board policy, on its face, has a

secular purpose and violates neither of Lemon’s proscriptions.

                                                  A.

        The majority and the special concurrence can discern no secular purpose in the Duval County

School Board policy, brushing aside without comment the purpose, explicitly stated in the policy,

“to allow the students to direct their own graduation message without monitoring or review by

school officials.” Likewise, it ignores the two secular purposes recognized by the district court: “to




                                                  55
solemnize the occasion and to observe and protect the right of free speech” of the student speaker.

Adler I, 851 F. Supp. at 453.

       Since Lemon provides that a statute must have “a secular legislative purpose,” 403 U.S. at

612 (emphasis added), a statute will only violate the Establishment Clause if it is “entirely motivated

by a purpose to advance religion,” Wallace v. Jaffree, 472 U.S. 38, 56 (1985); see also Bowen v.

Kendrick, 487 U.S. 589, 602 (1988) (a court “may invalidate a statute only if it is motivated wholly

by an impermissible purpose”); Lynch v. Donnelly, 465 U.S. 668, 680 (1984) (“The Court has

invalidated legislation or governmental action on the ground that a secular purpose was lacking, but

only when it has concluded there was no question that the statute or activity was motivated wholly

by religious considerations.”). A statute may satisfy Lemon’s first prong even if it is “motivated

in part by a religious purpose.” Wallace, 472 U.S. at 56.

       Moreover, the Supreme Court has instructed us to be “deferential to a State’s articulation of

a secular purpose,” Edwards v. Aguillard, 482 U.S. 578, 586 (1987), particularly where “a

legislature expresses a plausible secular purpose” for a policy or action, Wallace, 472 U.S. at 74-75

(O’Connor, J., concurring in the judgment). We respect that purpose unless it is insincere or a

“sham,” Edwards, 482 U.S. at 586-87; Bown v. Gwinnett County Sch. Dist., 112 F.3d 1464, 1468

(11th Cir. 1997), or where the statute at issue has a “preeminent purpose” which is “plainly religious

in nature,” Stone v. Graham, 449 U.S. 39, 41 (1980) (per curiam); see also Edwards, 482 U.S. at

591; Wallace, 472 U.S. at 56-60. But the Supreme Court has been reluctant to attribute an

unconstitutional motive where a “plausible” secular purpose may be discerned from the statute.

Mueller v. Allen, 463 U.S. 388, 394-95 & n.4 (1983).




                                                  56
       Additionally, “inquiry into legislative purpose begins with interpreting the law itself.”

Church of Scientology v. City of Clearwater, 2 F.3d 1514, 1527 (11th Cir. 1993). For the most part,

statutes which the Supreme Court has invalidated for lack of secular purpose have openly favored

religion or demonstrated a religious purpose on their face. See, e.g., Edwards, 482 U.S. at 593

(invalidating a Louisiana law that required creationism to be discussed with evolution in public

schools); Wallace, 472 U.S. at 57-58 (overturning an Alabama statute that authorized a moment of

silence because the state made no attempt to justify the statute in terms of any secular purpose);

Stone, 449 U.S. at 41 (striking down a Kentucky statute requiring the posting of the Ten

Commandments in public classrooms); Engel v. Vitale, 370 U.S. 421, 424 (1962) (holding

unconstitutional a New York law authorizing state-directed daily classroom prayer in public

schools).

       Three secular purposes are plainly encompassed by this policy. First, the Duval County

policy, on its face, affords graduating students an opportunity to direct their own graduation

ceremony by selecting a student speaker to express a message. I do not understand how this purpose

of allowing students to share in the decision-making process concerning the shape of their own

graduation is denuded of a legitimate secular purpose, simply because an autonomous student

speaker chosen by neutral criteria may express a prayerful message. The majority presumably

would admit a legitimate secular purpose if the School Board had decided to allow students of the

graduating class to select the student graduation speaker through class vote rather than by class rank.

Doing so allows the graduating high school seniors to share civic responsibility in shaping their

ceremony. The Duval County School Board has done no more here.




                                                  57
       Moreover, the School Board policy evinces another legitimate secular purpose in allowing

students to solemnize the event as a seminal educational experience. See Chaudhuri v. Tennessee,

130 F.3d 232, 236 (6th Cir. 1997); Tanford v. Brand, 104 F.3d 982, 986 (7th Cir. 1997); Jones v.

Clear Creek Indep. Sch. Dist., 977 F.2d 963, 966-67 (5th Cir. 1992); cf. Lynch v. Donnelly, 465 U.S.

668, 693 (1984) (O’Connor, J., concurring). This purpose is not vitiated of its secular character

merely because the policy invites consideration of meaning and values in the context of a graduation

ceremony. And it would be very damaging to public education if the Establishment Clause were to

be seen as inhibiting any reflection by a student of transcendent meaning and value in life, whether

grounded in religion or not.

       Finally, the School Board’s policy also evinces an important and long accepted secular

interest in permitting student freedom of expression, whether the content of the expression takes a

secular or religious form. See Capital Square Review and Advisory Bd. v. Pinette, 515 U.S. 753,

760 (1995) (“Our precedent establishes that private religious speech, far from being a First

Amendment orphan, is as fully protected under the Free Speech Clause as secular private

expression.”); Board of Educ. v. Mergens, 496 U.S. 226, 249 (1990) (plurality opinion)

(“[P]revent[ing] discrimination against religious and other types of speech” has an “undeniably

secular” purpose.); Americans United For Separation of Church and State v. City of Grand Rapids,

980 F.2d 1538, 1543 (6th Cir. 1992) (en banc) (“[A] policy of treating religious speech the same as

all other speech certainly serves a secular purpose.”).

       Nevertheless, the majority opinion and special concurrence suggest that the policy has no

“clear” or “legitimate” secular purpose, and posit three pieces of evidence to show that any avowed

secular purpose is actually a “sham.” First, the majority says that the School Board promulgated the


                                                 58
policy as a means to evade the strictures of Lee; second, the policy’s solely sectarian purpose is said

to be established by examining the title of the Reynolds Memorandum, “Graduation Prayer”; and

finally, the majority suggests that comments made by some members of the School Board, notably

after the policy had been promulgated and distributed in Duval County, likewise evinces a wholly

sectarian purpose.

        In the process of erecting this argument, the majority opinion, without any authority, ignores

the text of the policy and its explicitly stated secular purpose, as if there were none. The majority

would divine a wholly sectarian purpose merely by looking at the antecedent history, the title, and

the post-enactment debate. It would be an especially dangerous practice if a court could somehow

discern legislative purpose, not from the text of the policy, nor from its explicitly stated purpose, nor

even from a decision-making body that has offered no debate from which to find purpose, but,

rather, simply from the controversy surrounding the subject and the heartfelt and often conflicting

views expressed by many members of the community. A review of the pertinent history, however,

yields only the observations that Duval County had a long tradition of clergymen offering prayers

at commencement ceremonies, that in the wake of Lee in 1992, the School Board terminated the

practice, and that thereafter, many members of the community expressed strong views about the

policy one way or the other. “[W]hile it is possible to discern the objective ‘purpose’ of a statute

(i.e., the public good at which its provisions appear to be directed), or even the formal motivation

for a statute where that is explicitly set forth, . . . discerning the subjective motivation of those

enacting the statute is, to be honest, almost always an impossible task. The number of possible

motivations, to begin with, is not binary, or indeed finite.” Edwards v. Aguillard, 482 U.S. 578,

636-37 (1987) (Scalia, J., dissenting).


                                                   59
       In this case we have no record from which to fairly infer the motivation of those who

promulgated or distributed the policy. In so far as we attempt to divine purpose from the decision-

makers, “to the extent that the School Board was the institutional policy maker (rather than

Superintendent Zenke and/or Ms. Reynolds),” the district court found that the “purposes or

intentions of the members of the Board are unknown. No debate was had and no vote was taken on

the Reynolds Memorandum of May 5.” Adler I, 851 F. Supp. at 451. To the extent that we focus

on the motives of Mr. Zenke or Ms. Reynolds, the district court found mixed motives or purposes --

to permit students to solemnize the event, to afford the student body the opportunity to select a

messenger, who, in turn would, with complete autonomy, choose a secular or sectarian message, and

to afford the students the option of having no message at all. See id. at 452. The majority opinion

offers no reason to disturb the district court’s findings which are grounded in the facially neutral

language of the Reynolds Memorandum.

       The majority opinion also suggests that the title of the Reynolds Memorandum, “Graduation

Prayer,” supports the conclusion that the School Board policy was driven solely by sectarian

concerns. The title, however, merely introduces the topic of debate within Duval County in the

aftermath of Lee, rather than suggesting, let alone compelling, the outcome of that debate. The title

affixed to the Reynolds Memorandum does no more than alert the reader to the general subject

matter of the text; but it remains the language and substance of the policy, rather than its title that

is controlling. It is altogether unnecessary to requisition the title to cast doubt on the clear and

unambiguous purpose of the policy. The crucial term “message” is fully defined by the text of the

policy, which provides that the decision whether to have a message is left to the students, that the

student body shall choose the student speaker, that the message is limited to two minutes in length,


                                                  60
that the message shall take place at the beginning and/or closing of the graduation ceremony, and,

finally, that the content of the message shall be prepared by the student speaker without monitoring

or review by the School Board. The title cannot take the place of a detailed review of the policy’s

facial provisions, let alone create a wholly sectarian purpose out of a textually neutral

pronouncement.

       Besides being unnecessary, use of the title to inform the plain meaning of the policy’s

language is improper. Indeed even if we were examining the title of a statute or legislative

codification -- and we are doing far less than that here -- the Supreme Court has warned that “the

title of a statute and the heading of a section cannot limit the plain meaning of the text. For

interpretive purposes, they are of use only when they shed light on some ambiguous word or phrase.

They are but tools available for the resolution of a doubt. But they cannot undo or limit that which

the text makes plain.” Brotherhood of R.R. Trainmen v. Baltimore & Ohio R. Co., 331 U.S. 519,

528-29 (1947). The Eleventh Circuit and its predecessor court have repeatedly employed this

principle of statutory construction when interpreting the statutory text. See, e.g., North Ala.

Express, Inc. v. Interstate Commerce Comm’n, 971 F.2d 661, 664 (11th Cir. 1992) (“Section and

chapter titles cannot alter the plain meaning of a statute; they can only assist in clarifying

ambiguity.”); Scarborough v. Office of Personnel Management, 723 F.2d 801, 817 (11th Cir. 1984)

(“[R]eliance upon heading to determine the meaning of a statute is not a favored method of statutory

construction.”); Rich v. Commissioner of Internal Revenue Serv., 250 F.2d 170, 175 (5th Cir. 1957)

(“[T]he plain and unambiguous meaning of the text of the section cannot be extended by its title or

heading.”).




                                                61
       Finally, the majority opinion points to post-enactment comments of some members of the

School Board made at a June 1, 1993 meeting as evidence of the School Board’s wholly sectarian

purpose to “permit” graduating students to pray. However, the district court observed that “[t]he

motivation or intent of the Board relative to the Reynolds Memorandum of May 5 is essentially

unknown.” Adler I, 851 F. Supp. at 452. No debate was had and as far as the record reflects, no

vote was taken on the Reynolds Memorandum. The June 1st comments were made almost a month

after the policy was promulgated and distributed, in the context of a proposal to replace student-

initiated messages with a moment of silence. The motion failed, and the policy was left in force.

The most one could say is that the statement of one Board member at the June 1st meeting could be

characterized as advocating direct school involvement with religion at graduation ceremonies.5


       5
         The majority opinion offers four post-enactment statements of School Board members to
show that the School Board intended to permit graduating students to engage in prayer. In fact,
the statements to which the majority refers generally buttress the conclusion that the School
Board’s policy was not a sham. Of those four statements, only the statement of Board member
Bill Parker can be characterized as advocating direct school involvement with religion at
graduation ceremonies. See Tr. of Duval County Sch. Bd. Meeting at 2 (“I think that our school
principals should be allowed to work out a non-sectarian message with our student chaplains, or
a guest minister, rabbi or whatever that would be acceptable to all at this very important time in
our young people’s lives.”). The statements of Don Buckley and Nancy Corwin, while generally
supportive of religion, acknowledge that an intended effect of the policy is to insulate the content
of messages from school influence. See id. at 5 (Buckley) (“I think the only way we can keep
ourselves clear on this thing is to keep ourselves out of what happens in this area of the
graduation ceremony.”); (Corwin) (“I also believe that the democratic process in which seniors
were given the ability to choose which form of inspirational message, if any, they wanted at their
commencement was an appropriate one and I’m going to stand by it.”). Rather than betraying an
illegitimate intent to ensure that prayer take place at graduation ceremonies, these statements
indicate that Buckley and Corwin perceived the School Board policy as disassociating the school
hierarchy from student messages. The fourth statement referenced by the court, that of Board
member Stan Jordan, was also supportive of the policy. See id. at 8 (“I plan to vote for the
administration plan and against the proposal that’s on the table.”). Taken as a whole these
utterances by School Board members constitute recognition that the old regime of state-directed
school prayer in Duval County had passed and been replaced by a new regime over which they
had far less control.

                                                62
Simply put, the post-enactment comments are not sufficient to transform the policy’s express secular

purpose into a preeminently religious purpose.

       More importantly, regardless of how these post hoc statements are interpreted, they cannot

be construed to override the policy’s language articulating a clear secular purpose. See Bown v.

Gwinnett County Sch. Dist., 112 F.3d 1464, 1472 (11th Cir. 1997). Indeed in Bown, this Circuit had

occasion to find that the legislative history of a Georgia statute (mandating a period for quiet

reflection in public schools), which contained some expressions of religious motives for voting for

the Act, could not “override the express statutory language articulating a clear secular purpose.”6

Id.

       In sum, whether standing alone or in concert, the three pieces of evidence cited by the

majority cannot strip the policy of a secular purpose. No matter what an individual board member

may have hoped -- and they said nothing on the record about codifying this policy -- Duval County’s

policy is facially neutral and undeniably evinces a secular purpose. That is enough to pass

constitutional muster under Lemon.




       6
         The majority opinion’s reliance on Jager v. Douglas County School District, 862 F.2d
824 (11th Cir. 1989), as controlling, or at least informing the secular purpose inquiry in this case
is misplaced. It cites Jager for the proposition that when a policy’s “actual purpose” is religious,
or “intrinsically religious,” id. at 830, it cannot meet the secular purpose prong of Lemon. But
Jager does no more than state the obvious, that in order to meet Lemon’s first prong, a
government policy must have a genuine secular purpose and not be a sham. See Edwards v.
Aguillard, 482 U.S. 578, 586-87 (1987). If a policy’s “actual purpose” is wholly religious then
Lemon’s secular purpose requirement is not satisfied. In Jager, we held that a school district’s
practice of having representatives of student organizations deliver invocations prior to football
games had as its “preeminent purpose” the endorsement of Protestant Christianity. 862 F.2d at
830. The only discretion left to the students was the selection of who would pray.

                                                 63
                                                  B.

       As for whether the policy has the primary effect of advancing religion, I do not see how a

policy that on its face strips the School Board of any authority over the central decisions -- who

speaks, whether there will be a speaker, or what the content of the speech may be -- can have the

primary effect of advancing religion in any way. See Doe v. Madison Sch. Dist. No. 321, 147 F.3d

832, 835 (9th Cir. 1998), withdrawn & reh’g en banc granted, 165 F.3d 1265 (9th Cir. 1999). As

the district court found, the implementation of the policy may result in no prayer at all. Adler I, 851

F. Supp. at 454. Indeed, in order to ensure that no one perceives any student’s religious utterance

as being the state’s prayer, the policy explicitly divorces any student message from School Board

sponsorship.

       The Duval County School Board policy does not guarantee that a prayer will be uttered or

that religion will be aided; any such result is wholly dependent on a private actor making an

autonomous decision to deliver a prayerful message. The Supreme Court has repeatedly upheld

facially neutral programs that may permit an individual to support religion. See, e.g., Agostini v.

Felton, 521 U.S. 203, 223-232 (1997) (upholding New York program of sending public school

teachers into parochial schools to provide remedial education where aid was made available to

religious and secular beneficiaries on a nondiscriminatory basis); Zobrest v. Catalina Foothills Sch.

Dist., 509 U.S. 1, 8-12 (1993) (sustaining section of Individual with Disabilities Act providing

disabled children with aid regardless of whether a child attends a sectarian institution); Witters v.

Washington Dep’t of Servs. for the Blind, 474 U.S. 481, 487-89 (1986) (holding that Establishment

Clause not violated when the state paid a blind student's tuition at a Christian college through a

generally-applicable aid program, and observing that aid reach a religious institutions “only as a


                                                  64
result of the genuinely independent and private choices of aid recipients”); Mueller v. Allen, 463

U.S. 388, 397-99 (1983) (upholding a state tax deduction for specified educational expenses, and

characterizing any such aid to religion as being “only as a result of numerous private choices of

individual parents of school-age children”).

                                                 C.

       For many of the same reasons, I would find that the School Board’s policy does not

excessively entangle the Board with religion in violation of the third part of the Lemon test. The

policy remains facially neutral with respect to religion, requiring only that graduation messages be

voted on by students, and composed and directed by a student speaker. By its very terms, the policy

explicitly prohibits any review of the student message at all. Undoubtedly, the School Board would

find itself far more entangled with religion if it attempted to eradicate all religious content from

student messages than if it maintained a meaningful policy of studied neutrality. See Board of Educ.

v. Mergens, 496 U.S. 226, 253 (1990) (plurality opinion); Widmar v. Vincent, 454 U.S. 263, 272

n.11 (1981); Chabad-Lubavitch v. Miller, 5 F.3d 1383, 1389 (11th Cir. 1993) (en banc); Jager v.

Douglas County Sch. Dist., 862 F.2d 824, 831 (11th Cir. 1989).

       While the majority today holds only that the Duval County School Board’s policy is facially

unconstitutional, implicit in its rationale is the need for school censorship if schools are to allow

students the opportunity to speak at graduation at all. At the core of the court’s holding is “the

state’s control over nearly all aspects of the graduation ceremony.” But the degree of control that

schools generally exert over high school graduation ceremonies is unlikely to diminish because

graduation ceremonies are, by their nature, highly choreographed. The majority opinion therefore

leaves school officials with only two choices: either eliminate student speech altogether or retain


                                                 65
student speech, subject to censorship by school authorities. If school officials choose the latter

course, they will be left with the unenviable task of identifying the religious content in student

speeches for excision;7 if, however, they choose the former, they will have deprived the graduation

class of any role in shaping its high school graduation and they will have banned all private student

expression. For me, the Establishment Clause requires no such Hobson’s choice. What it does

require is a recognition of the critical difference between a private statement of religious values and

a religious utterance endorsed by the state. The Duval County School Board’s policy has done no

more than that. I would, therefore, affirm the judgment of the district court.




       7
          There is no easy or precise guideline for school officials to follow when excising student
speech of religious content. The constitutional definition of religion is expansive; it
encompasses “all sincere religious beliefs which are based upon a power or being, or upon a
faith, to which all else is subordinated or upon which all else is ultimately dependent”and “which
occupies in the life of its possessor a place parallel to that filled by [ ] God.” United States v.
Seeger, 380 U.S. 163, 176 (1965). Moreover, the belief “need not be acceptable, logical,
consistent, or comprehensible to others.” Thomas v. Review Bd., 450 U.S. 707, 714 (1981).
Indeed, if the School Board’s censorship is not “rigorous” enough and thereby allows religion to
creep into graduation ceremonies, a policy of allowing monitored student speech may still be
subject to constitutional attack.

                                                  66